Exhibit 10.2

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

CNLSUN PARTNERS II, LLC

THE INTERESTS OF THE MEMBERS ISSUED UNDER THIS AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE
OR THE DISTRICT OF COLUMBIA. NO RESALE OR TRANSFER OF AN INTEREST BY A MEMBER IS
PERMITTED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND ANY
APPLICABLE FEDERAL OR STATE SECURITIES LAWS, AND ANY VIOLATION OF SUCH
PROVISIONS COULD EXPOSE THE SELLING OR TRANSFERRING MEMBER AND THE COMPANY TO
LIABILITY.

Dated as of August 2, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1

  

DEFINITIONS

     1   

1.1

  

Definitions

     1   

1.2

  

General Interpretive Principles

     15   

ARTICLE 2

  

THE COMPANY AND ITS BUSINESS

     16   

2.1

  

Company Name

     16   

2.2

  

Term

     16   

2.3

  

Filing of Certificate and Amendments

     16   

2.4

  

Business; Scope of Members’ Authority

     16   

2.5

  

Principal Office; Registered Agent

     16   

2.6

  

Authorized Persons

     17   

2.7

  

Representations by Members

     17   

2.8

  

Organization Expenses

     17   

2.9

  

Opt-in to Article 8

     17   

2.10

  

Securities Laws Restrictions

     18   

ARTICLE 3

  

MANAGEMENT OF COMPANY BUSINESS

     18   

3.1

  

Appointment of Managing Member

     18   

3.2

  

Duties of Managing Member

     18   

3.3

  

Bank Accounts

     19   

3.4

  

Reimbursement for Costs and Expenses

     19   

3.5

  

Major Decisions

     19   

ARTICLE 4

  

RIGHTS AND DUTIES OF MEMBERS

     20   

4.1

  

Members Shall Not Have Power to Bind Company

     20   

4.2

  

Other Activities of the Members

     20   

4.3

  

Indemnification

     20   

4.4

  

Dealing with Members

     21   

4.5

  

Use of Company Assets

     22   

4.6

  

Designation of Tax Matters Member

     22   

4.7

  

OFAC; Not Foreign Person; Not Prohibited Person

     22   

4.8

  

Management Fees and OD Loans

     22   

ARTICLE 5

  

BOOKS AND RECORDS; REPORTS

     23   

5.1

  

Books and Records

     23   

5.2

  

Availability of Books and Records; Return of Books and Records

     23   

5.3

  

Reports and Statements

     23   

5.4

  

Accounting Expenses

     24   

5.5

  

Budgets

     24   

ARTICLE 6

  

CAPITAL CONTRIBUTIONS, LOANS AND LIABILITIES

     24   

6.1

  

Initial Capital Contributions of the Members

     25   

6.2

  

[Intentionally Omitted]

     25   

6.3

  

Capital Calls

     25   



--------------------------------------------------------------------------------

6.4

  

Reimbursements

     25   

6.5

  

Member Loans for Failure to Fund Capital Contributions

     26   

6.6

  

Capital of the Company

     26   

6.7

  

Limited Liability of Members

     27   

6.8

  

Refinancing

     27   

ARTICLE 7

  

CAPITAL ACCOUNTS, PROFITS AND LOSSES AND ALLOCATIONS

     27   

7.1

  

Capital Accounts

     27   

7.2

  

General Allocation Rules

     29   

7.3

  

Special Allocations

     29   

7.4

  

Income Tax Elections

     32   

7.5

  

Income Tax Allocations

     32   

7.6

  

Transfers During Fiscal Year

     33   

7.7

  

Election to be Taxed as Association

     33   

7.8

  

Assignees Treated as Members

     33   

ARTICLE 8

  

DISTRIBUTIONS OF NET OPERATING CASH FLOW AND CAPITAL PROCEEDS

     33   

8.1

  

Distributions of Net Operating Cash Flow

     34   

8.2

  

Distribution of Capital Proceeds

     35   

8.3

  

Distribution Calculations

     35   

8.4

  

Repayment of Member Loans, Reconciliation Amounts and Other Payments

     35   

8.5

  

Liquidation

     36   

ARTICLE 9

  

DISPOSITION OF INTERESTS

     36   

9.1

  

Limitations on Assignments of Interests by Members

     36   

9.2

  

Assignment Binding on Company

     36   

9.3

  

Substituted Members

     37   

9.4

  

Acceptance of Prior Acts

     37   

9.5

  

Permitted Transfers

     37   

ARTICLE 10

  

DISSOLUTION OF THE COMPANY; WINDING UP AND DISTRIBUTION OF ASSETS

     39   

10.1

  

Dissolution

     39   

10.2

  

Winding Up

     39   

10.3

  

Distribution of Assets

     40   

ARTICLE 11

  

AMENDMENTS

     40   

11.1

  

Amendments

     40   

11.2

  

Additional Members

     40   

11.3

  

Documentation

     40   

ARTICLE 12

  

BUY-SELL; PURCHASE OPTION; RIGHT OF FIRST OFFER

     41   

12.1

  

Purchase Option

     41   

12.2

  

Buy Sell

     41   



--------------------------------------------------------------------------------

12.3

  

Right of First Offer

     42   

12.4

  

CNL Put Right

     43   

12.5

  

Closing

     44   

12.6

  

Release from Guaranties

     46   

12.7

  

Upon Termination of Management Agreement

     46   

12.8

  

Enforcement

     46   

ARTICLE 13

  

MISCELLANEOUS

     46   

13.1

  

Further Assurances

     47   

13.2

  

Notices

     47   

13.3

  

Headings and Captions

     48   

13.4

  

Variance of Pronouns

     48   

13.5

  

Counterparts

     48   

13.6

  

Governing Law; Litigation, Jurisdiction and Waiver of Jury Trial

     49   

13.7

  

Arbitration

     49   

13.8

  

Partition

     51   

13.9

  

Invalidity

     51   

13.10

  

Successors and Assigns

     51   

13.11

  

Entire Agreement

     51   

13.12

  

Waivers

     51   

13.13

  

No Brokers

     52   

13.14

  

Confidentiality

     52   

13.15

  

No Third Party Beneficiaries

     52   

13.16

  

Power of Attorney

     52   

13.17

  

Invalidity

     52   

13.18

  

Construction of Documents

     53   

 

Schedule 1.1    List of Facilities Schedule 3.5    Major Decisions Schedule 6.1
   Percentage Interests of the Members Exhibit A    Approved Budget



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
OF CNLSUN PARTNERS II, LLC (the “Company”) is entered into effective as of
August 2, 2011 (the “Effective Date”), by and among Sunrise Senior Living
Investments, Inc., a Virginia corporation (“Sunrise”), and CNL Income SL II
Holding, LLC, a Delaware limited liability company (“CNL”).

RECITALS

WHEREAS, the Company was formed pursuant to a Limited Liability Company
Agreement dated as of June 8, 2011 (the “Original Agreement”) and a Certificate
of Formation was filed with the Secretary of State of the State of Delaware on
June 8, 2011.

WHEREAS, pursuant to the Transfer Agreement (hereinafter defined) the Company
has acquired one hundred percent (100%) of the membership interests in MetSun
Two Pool One, LLC, a Delaware limited liability company (the “Old Venture”).

WHEREAS, the Members desire to amend and restate the terms of the Original
Agreement, to reflect, among other items, the admission of CNL as a Member, and
the agreements between the Members with respect to the Company in connection
therewith.

NOW, THEREFORE, in order to carry out their intent as expressed above and in
consideration of the mutual agreements hereinafter contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby amend and restate the Original Agreement in its
entirety, as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below, which meanings shall be applicable equally to the
singular and plural of the terms defined:

“AAA” shall have the meaning set forth in Section 13.7(a).

“Acceptance Notice” shall have the meaning set forth in Section 12.2(a).

“Accounting Period” shall mean and refer to a calendar month.

“Act” shall mean the Delaware Limited Liability Company Act (6 Del. C. §18-101
et seq.), as amended from time to time.

“Adjusted Basis” shall mean the basis for determining gain or loss for federal
income tax purposes from the sale or other disposition of property, as defined
in Section 1011 of the Code.

“Adjusted Capital Account Deficit” shall mean, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

 

1



--------------------------------------------------------------------------------

(a) Credit to such Capital Account any amounts which such Member is obligated to
restore or is deemed to be obligated to restore pursuant to Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5); and

(b) Debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4) (reasonably expected adjustments for depletion
allowances), 1.704-1(b)(2)(ii)(d)(5) (certain other reasonably expected
allocations of loss or deduction), and 1.704-1(b)(2)(ii)(d)(6) (reasonably
expected distributions) of the Regulations.

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.

“Affiliate” means a Person, which controls, is controlled by, or is under common
control with another Person. For the purposes of this definition, “control”
means the power to direct the management and policies of a Person, directly or
indirectly, whether through the ownership of voting securities or other
beneficial interest, by contract or otherwise; and the terms “controlling” and
“controlled” have the meanings correlative to the foregoing. A Person shall not
be deemed to be under common “control” with another Person solely based on the
fact that one or more Person(s) serve as a director of both Persons.

“Affiliate Guaranties” or “Affiliate Guaranty” means a customary indemnity or
carve-out guaranty, (or guaranties) or similar limited recourse undertakings
(that may spring into full recourse in certain limited carve-out events) made by
Sunrise Guarantor and/or CNL Guarantor for the benefit of Lender relating to the
Existing Financing (as modified by the Existing Financing Modification)
(including, without limitation (a) those certain Amended and Restated ERISA
Guaranty Agreements, dated as of the date of the Existing Financing
Modification, made by each Facility Entity, the Company, CNLSun Two Pool One,
LLC, CNL Income SL II TRS Corp., CNL Guarantor and Sunrise Guarantor in favor of
Lender and (b) those certain Amended and Restated Limited Recourse Liability
Guaranties, dated as of the date of the Existing Financing Modification, made by
Sunrise Guarantor and CNL Guarantor in favor of Lender) or under any future
refinancing approved by all the Members pursuant to Section 3.5 of this
Agreement.

“Agreement” shall mean this Amended and Restated Limited Liability Company
Agreement of the Company, as it may hereafter be amended or modified from time
to time.

“Appointed Arbitrator” shall have the meaning set forth in Section 13.7(b).

“Approved Budget” shall have the meaning set forth in a Management Agreement.

“Arbitration Notice” shall have the meaning set forth in Section 13.7(b).

“Arbitration Proceeding” shall have the meaning set forth in Section 13.7(a).

“Assignee” shall mean a Person to whom an Interest has been transferred in
accordance with this Agreement and who has not been admitted as a Member.

“Bankruptcy” shall mean, with respect to the affected party, (a) the entry of an
order for relief under the Bankruptcy Code, (b) the admission by such party of
its inability to pay its debts

 

2



--------------------------------------------------------------------------------

as they mature, (c) the making by it of an assignment for the benefit of
creditors, (d) the filing by it of a petition in bankruptcy or a petition for
relief under the Bankruptcy Code or any other applicable federal or state
bankruptcy or insolvency statute or any similar law, (e) the application by such
party for the appointment of a receiver for the assets of such party, (f) the
filing of an Involuntary Bankruptcy petition against it that is not dismissed
for 60 or more days, or (g) the imposition of a judicial or statutory lien on
all or a substantial part of its assets. With respect to a Member, this
definition of Bankruptcy supersedes the definition of Bankruptcy set forth in
Sections 18-101(1) and 18-304 of the Act.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time.

“Business Day” shall mean any day other than (a) a Saturday or Sunday and (b) a
day on which federally insured depositary institutions in the State of New York
are authorized or obligated by law, governmental decree or executive order to be
closed.

“Buy-Sell Closing Date” shall have the meaning set forth in Section 12.1(c).

“Buy-Sell Notice” shall have the meaning set forth in Section 12.1(a).

“Buy-Sell Price” shall have the meaning set forth in Section 12.1(a).

“Buy-Sell Seller” shall have the meaning set forth in Section 12.1(c).

“Capital Account” when used in respect of any Member shall mean the Capital
Account maintained for such Member in accordance with Section 7.1, as said
Capital Account may be increased or decreased from time to time pursuant to the
terms of Section 7.1.

“Capital Call” shall mean any written notice given to the Members pursuant to
Article 6, in accordance with the requirements of Section 13.2, requesting a
Capital Contribution that is required to be made by the Members pursuant to said
Article 6.

“Capital Contribution” when used with respect to any Member, shall mean the
aggregate amount of capital contributed to the Company by such Member (and, for
clarification, shall not include any consideration paid by a Member to another
Member for its Interest).

“Capital Proceeds” shall mean funds of the Company arising from a Capital
Transaction, net of the actual costs incurred by the Company with third parties
in consummating the Capital Transaction.

“Capital Transaction” shall mean any of the following: (a) a sale, exchange,
transfer, assignment or other disposition of all or a portion of any Company
Asset other than (i) tangible personal property that is not sold or transferred
in connection with the sale or transfer of real property or (ii) a leasehold
interest in real property that is otherwise sold or transferred in the ordinary
course of business; (b) any condemnation or deeding in lieu of condemnation of
all or a portion of any Company Asset; (c) any financing or refinancing of any
Company Asset; (d) the receipt of proceeds due to any fire or other casualty to
any Company Asset; and (e) any other transaction involving Company Asset, the
proceeds of which, in accordance with GAAP, are considered to be capital in
nature. For purposes of distributions under Section 8.2, net proceeds from a
Capital Transaction

 

3



--------------------------------------------------------------------------------

shall only include those distributions to be made to the Members under this
Agreement after any third party payments relating to the Capital Transaction
have been made.

“Carrying Value” shall mean, with respect to any asset, the Adjusted Basis of
the asset, except as follows:

(a) the initial Carrying Value of an asset contributed by a Member to the
Company shall be the gross fair market value of the asset, as determined by the
Managing Member at the time the asset is contributed;

(b) The Carrying Values of the Company’s assets shall be adjusted to equal their
respective gross fair market values, as determined by the Managing Member as of
the following times: (i) the acquisition of an additional interest in the
Company by any new or existing Assignee or Member in exchange for more than a de
minimis Capital Contribution; (ii) the distribution by the Company to a Member
or an Assignee of more than a de minimis amount of property as consideration for
all or part of a Member’s Interest or an Assignee’s economic rights; and
(iii) the liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); but adjustments pursuant to clauses (i) and
(ii) above shall be made only if the Managing Member reasonably determines that
such adjustments are necessary or appropriate to reflect the relative economic
interests of the Members in the Company;

(c) The Carrying Value of an asset of the Company distributed to a Member shall
be adjusted to equal the gross fair market value of the asset on the date of
distribution as determined by the Managing Member; and

(d) The Carrying Values of the Company’s assets shall be increased (or
decreased) to reflect any adjustments to the Adjusted Basis of those assets
pursuant to Sections 734(b) or 743(b) of the Code, but only to the extent that
those adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-l(b)(2)(iv)(m); but the Carrying Values
shall not be adjusted pursuant to this clause (d) to the extent the Managing
Member determines that an adjustment pursuant to clause (b) above is necessary
or appropriate in connection with a transaction that would otherwise result in
an adjustment pursuant to this clause (d).

If the Carrying Value of an asset is determined or adjusted pursuant to clauses
(a), (b) or (d), such Carrying Value shall thereafter be adjusted by the
Depreciation taken into account with respect to the asset for purposes of
computing Profit and Loss.

“Certificate” shall mean the Certificate of Formation of the Company filed with
the Secretary of State of the State of Delaware on June 8, 2011, as the same may
hereafter be amended and/or restated from time to time.

“Claim” shall mean any claim or demand for payment made by Lender to a Sunrise
Guarantor or CNL Guarantor under any of the Affiliate Guaranties.

“Closing Date” shall have the meaning set forth in Section 12.5(a).

“CLP” shall mean CNL Lifestyle Properties, Inc.

 

4



--------------------------------------------------------------------------------

“CLP Liquidity Event” means any merger, reorganization, business combination,
share exchange, acquisition by any Person or related group of Persons of
beneficial ownership of all or substantially all of the equity shares of CLP in
one or more related transactions, or other similar transaction involving CLP or
CNL Guarantor pursuant to which CLP’s stockholders receive for their equity
shares, as full or partial consideration, cash, listed or non-listed equity
securities or combination thereof, or a sale of all or substantially all of the
assets of CLP.

“CNL” shall have the meaning set forth in the preamble of this Agreement, and
shall include any of its assignees or transferees to the extent permitted in
this Agreement, but only so long as any such Person continues in its capacity as
a Member in the Company.

“CNL Guarantor” shall mean CNL Income Partners LP or another Affiliate of CNL
acceptable to Lender.

“CNL Put Interest” shall have the meaning set forth in Section 12.4.

“CNL Put Purchase Price” shall have the meaning set forth in Section 12.4.

“CNL Put Right” shall have the meaning set forth in Section 12.4.

“CNL Recourse Claim” shall mean a Claim made under an Affiliate Guaranty to the
extent resulting from gross negligence, willful misconduct or fraud of CNL or
any Affiliate of CNL.

“CNL Total Capital Contribution” shall mean the Initial Capital Contributions,
the Cap Ex Contributions and all additional Capital Contributions, in each case
made by CNL.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any corresponding provision(s) of succeeding law.

“Company” shall have the meaning set forth in the preamble of this Agreement.

“Company Assets” shall mean all right, title and interest of the Company in and
to all or any portion of the assets of the Company and any property acquired in
exchange therefor or in connection therewith.

“Company Minimum Gain” shall have the same meaning as the term “partnership
minimum gain” set forth in Sections 1.704-2(b)(2) and 1.704-2(d) of the
Regulations.

“Company Year” shall mean a twelve (12) month period starting on the first day
of the month in which the Effective Date occurs or each anniversary thereof and
ending on the day immediately preceding the following twelve (12) month period.

“Competitor” shall mean any Person which is regularly engaged in the business of
directly or indirectly operating or managing real estate that (i) either
directly or indirectly, operates or manages a brand of retirement communities
totaling at least ten (10) retirement communities and/or (ii) either directly or
indirectly, operates or manages a group of retirement communities totaling at
least ten (10) retirement communities that are not affiliated with a brand but
that are marketed and operated as a collective group. Notwithstanding the
foregoing, the Members agree that the term “Competitor” shall specifically
exclude any entity that operates or is qualified as a Real Estate Investment
Trust under applicable United States state and federal laws, rules and
regulations.

 

5



--------------------------------------------------------------------------------

“Confidential Information” shall have the meaning set forth in Section 13.14.

“Contributing Member” shall have the meaning set forth in Section 6.5.

“Costs” shall have the meaning set forth in Section 4.3(a).

“Debt-Financed Distribution” shall have the meaning set forth in the Recitals.

“Depreciation” shall mean, for each Fiscal Year, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such Fiscal Year, except that if the Carrying Value of
an asset differs from its Adjusted Basis at the beginning of the Fiscal Year,
Depreciation shall be an amount which bears the same ratio to the beginning
Carrying Value as the federal income tax depreciation, amortization or other
cost recovery deduction for the Fiscal Year bears to such beginning Adjusted
Basis; but if the Adjusted Basis of an asset at the beginning of a Fiscal Year
is zero, Depreciation shall be determined with reference to the beginning
Carrying Value using any reasonable method selected by the Tax Matters Member.

“Effective Date” shall have the meaning set forth in the Preamble.

“11.5% Cumulative Return” means, for CNL as of any date, the amount, if any,
that would be required to be distributed on such date so that the aggregate
distributions to CNL pursuant to Section 8.1(c)(i) provide a cumulative,
annually compounded return of 11.5% per annum on CNL’s Capital Contributions to
the Company. Such amount will be calculated on the basis of the actual number of
days elapsed from and including the date on which each Capital Contribution is
accepted by the Company to and including the dates that distributions
constituting a return of such Capital Contributions were made.

“11.5% Return” means, for Sunrise as of any date, the amount, if any, that would
be required to be distributed on such date so that the aggregate distributions
to Sunrise pursuant to Section 8.1(c)(ii) provide a noncompounded return of
11.5% on Sunrise’s Capital Contributions to the Company.

“Emergency Expenses” shall have the meaning set forth in a Management Agreement.

“EO13224” shall have the meaning set forth in Section 4.7.

“Excluded Property” shall mean, with respect to each Facility: (a) any right,
title or interest in the name “Sunrise” or “Sunrise Senior Living,” any
combination or variation thereof or any other trademark or trade name used by
Sunrise or its Affiliates, (b) all property owned by Sunrise or any of its
Affiliates, not normally located at the Facility and used, but not exclusively,
in connection with the development of the Facilities; and (c) all items,
tangible or intangible, relating to a Facility which Sunrise or any of its
Affiliates reasonably considers proprietary, including, without limitation, any
item with the Sunrise name or logo imprinted on it.

“Existing Financing” means the existing mortgage indebtedness secured by the
Facilities issued on or about March 11, 2008 as evidenced by that certain
Collateral Loan Agreement and related mortgages and additional loan documents by
the Facility Entities and Operating Lessees in favor of The Prudential Life
Insurance Company of America (each as amended and restated in connection with
the Existing Financing Modification).

 

6



--------------------------------------------------------------------------------

“Existing Financing Maturity Date” means April 5, 2014, as same may be extended
pursuant to the terms and conditions of the Loan Documents.

“Existing Financing Modification” means the modification of the Loan Documents
as evidenced by that certain Amended and Restated Collateral Loan Agreement and
related amended and restated mortgages and additional loan documents, dated on
or about the date hereof.

“Facility” shall mean an assisted living facility listed on Schedule 1.1 and
shall include all real property, including, without limitation, the Improvements
and related personal property comprising each such Facility (and shall exclude
any Excluded Property) and owned by a Facility Entity.

“Facility Documents” shall mean, with respect to a particular Facility, (a) a
Management Agreement, (b) the Manager Pooling Agreement, (c) the Operating Lease
and all other agreements relating to the Facility.

“Facility Entity” shall mean a limited liability company or limited partnership
Subsidiary which owns the fee interest in, or is the ground lessee of, a
Facility, including, without limitation, any Subsidiary formed by the Company
pursuant to this Agreement for the purpose of acquiring, owning, developing,
financing, constructing, operating and/or selling a Facility.

“Facility Expenses” shall have the meaning set forth in a Management Agreement.

“Facility Manager” shall mean Sunrise Senior Living Management, Inc., a Virginia
corporation, or any successor manager under the Management Agreements.

“FF&E Estimate” shall have the meaning set forth in a Management Agreement.

“Fiscal Year” shall mean the fiscal year of this Company, which shall be the
calendar year; provided that the first Fiscal Year of the Term shall commence on
the Effective Date and shall end on the last day of the calendar year in which
the Effective Date occurs and the last Fiscal Year of the Term shall end on the
last day of the Term and shall commence on the first day of the calendar year in
which such last day occurs.

“14% Cumulative Return” means, (a) for CNL as of any date, the amount, if any,
that would be required to be distributed on such date so that the aggregate
distributions to CNL pursuant to Sections 8.2(a)(i) and 8.2(b)(i) provide a
cumulative, annually compounded return of 14% per annum on CNL’s Capital
Contributions to the Company and (b) for Sunrise as of any date, the amount, if
any, that would be required to be distributed on such date so that the aggregate
distributions to Sunrise pursuant to Sections 8.2(a)(ii) and 8.2(b)(ii) provide
a cumulative, annually compounded return of 14% per annum on Sunrise’s Capital
Contributions to the Company. Such amounts will be calculated on the basis of
the actual number of days elapsed from and including the date on which each
Capital Contribution is accepted by the Company to and including the dates that
distributions constituting a return of such Capital Contributions were made.

“GAAP” shall mean generally accepted accounting principles in the United States
of America.

“Gross Revenues” shall have the meaning set forth in a Management Agreement.

 

7



--------------------------------------------------------------------------------

“Improvements” shall mean all structures and buildings located on the Property.

“Indemnified Person” shall have the meaning set forth in Section 4.3(a).

“Index” shall have the meaning set forth for such term in a Management
Agreement.

“Initial Arbitrator” shall have the meaning set forth in Section 13.7(b).

“Interest” shall mean the entire limited liability company interest of a Member
in the Company at any particular time, including, without limitation, the right
of such Member to any and all benefits to which a Member may be entitled as
provided in this Agreement, together with the obligations of such Member to
comply with all the terms and provisions of this Agreement. For purposes of
clarity, the Interest of CNL shall include CNL’s rights and obligations as
Managing Member hereunder.

“Internal Rate of Return” shall mean, the internal rate of return calculated by
using a “XIRR” function using exact dates for all contributions and
disbursements made by or to the Members. Any payments received from a
Non-Contributing Member to repay a Member Loan shall not be included in the
internal rate of return calculation.

“IRS” shall mean the Internal Revenue Service and any successor agency or entity
thereto.

“Lender” shall mean The Prudential Insurance Company of America or the lender
under any future refinancing.

“Lien” shall mean any mortgage, deed of trust, deed to secure debt, lien
(statutory or other), pledge, hypothecation, assignment, preference, priority,
security interest, or any other encumbrance or charge on or affecting real or
personal property, or any portion thereof, or any interest therein (including,
without limitation, any conditional sale or other title retention agreement, any
sale-leaseback, any financing lease having a similar economic effect to any of
the foregoing, the filing of any financing statement or other similar instrument
under the UCC or any comparable law of any jurisdiction, domestic or foreign,
and mechanics’, materialmen’s and any other similar lien or encumbrance).

“Loan Documents” shall mean the documents evidencing the Existing Financing and
any future refinancing thereof.

“Major Decisions” shall mean the decisions set forth in Annex A.

“Management Agreement” shall mean, with respect to a Facility, a Management
Agreement among the Company, Facility Manager and applicable Operating Lessee,
executed or to be executed in connection with the management of the Facility, as
it may hereafter be amended or modified from time to time.

“Manager Pooling Agreement” shall mean that certain Manager Pooling Agreement by
and among all of the Facility Entities, the Facility Manager and the Company for
the pooled management of the Facilities, dated as of the Effective Date, as it
may hereafter be amended or modified from time to time.

 

8



--------------------------------------------------------------------------------

“Managing Member” shall have the meaning set forth in Section 3.1.

“Material Contract” shall mean any contract, lease, license or other agreement
pursuant to which the Company is obligated to pay or expend more than $50,000 in
any Fiscal Year.

“Member” shall mean each of CNL, Sunrise and the Managing Member, and any
Substituted Member who is admitted as a member of the Company after the
Effective Date.

“Member Loan” shall have the meaning set forth in Section 6.5.

“Member Loan Rate” shall mean five percent (5%) per annum, compounded annually.

“Member Minimum Gain” shall mean the amount, with respect to each Member
Nonrecourse Debt, equal to the Company Minimum Gain that would result if such
Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Member Nonrecourse Debt” shall have the same meaning as the term “partner
nonrecourse debt” set forth in Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Deductions” shall have the same meaning as “partner
nonrecourse deductions” set forth in Regulations Section 1.704-2(i)(1) and (2).
The amount of Member Nonrecourse Deductions with respect to a Member Nonrecourse
Debt for a Fiscal Year equals the excess, if any, of the net increase, if any,
in the amount of Member Minimum Gain attributable to such Member Nonrecourse
Debt during that Fiscal Year over the aggregate amount of any distributions
during that Fiscal Year to the Member that bears the economic risk of loss for
such Member Nonrecourse Debt to the extent such distributions are from the
proceeds of such Member Nonrecourse Debt and are allocable to an increase in
Member Minimum Gain attributable to such Member Nonrecourse Debt, determined
according to the provisions of Regulations Section 1.704-2(i)(2).

“Net Operating Cash Flow” for any month or Fiscal Year, shall mean the excess,
if any, of (a) the sum of (i) the amount of all cash receipts of the Company
during such month or Fiscal Year from whatever source plus (ii) any working
capital or any reserves in the form of cash of the Company existing at the start
of such month or Fiscal Year less (b) the sum of (i) all cash amounts paid or
payable (without duplication) in that period on account of any expense incurred
in connection with the Company’s business plus (ii) any cash reserves the
Managing Member determines may be required for the working capital, capital
expenditures and future needs of the Company or any Facility Entity. Net
Operating Cash Flow shall exclude Capital Proceeds.

“Non-Contributing Member” shall have the meaning set forth in Section 6.5.

“Non-Discretionary Items” shall mean (i) real estate taxes, (ii) insurance
premiums, (iii) regular payments of debt service and any reserve amounts due
under the Existing Financing or any future refinancing thereof (but excluding
the principal amount of such indebtedness at the maturity date of such
Refinancing, as the same may be accelerated), (iv) amounts necessary to pay
judgments or liens against (a) the Company, (b) any of the Company assets,
(c) any of the Subsidiaries or (d) any Subsidiary’s assets (including, without
limitation, the Property), and which, in

 

9



--------------------------------------------------------------------------------

each case, have been finally adjudicated, (v) any amounts required to be
withheld pursuant to Section 1446 of the Code (or similar provisions of state or
local law), (vi) amounts currently due and payable, or to become due and payable
within thirty (30) days, under any leases, service contracts or other agreements
or contractual obligations (to the extent not entered into in violation of this
Agreement) to which the Company or any of the Subsidiaries is a party or
obligor, whether or not the same are categorized for accounting purposes as
ordinary operating expenses or capital improvements, and (vii) other amounts
that are required to be paid in the event of an emergency.

“Nonrecourse Deductions” shall have the meaning set forth in Regulations
Section 1.704-2(b)(1). The amount of Nonrecourse Deductions for a Fiscal Year
equals the excess, if any, of the net increase, if any, in the amount of Company
Minimum Gain during that Fiscal Year over the aggregate amount of any
distributions during that Fiscal Year of proceeds of a Nonrecourse Liability
that are allocable to an increase in Company Minimum Gain, determined according
to the provisions of Section 1.704-2(c) of the Regulations.

“Nonrecourse Liability” shall have the meaning set forth in Sections
1.704-2(b)(3) and 1.752-1(a)(2) of the Regulations.

“Non-Transferor Member” shall have the meaning set forth in Section 12.2(a).

“Objection Notice” shall have the meaning set forth in Section 13.7(b).

“OD Loans” shall have the meaning set forth in a Management Agreement.

“OFAC” shall have the meaning set forth in Section 4.7.

“Offer Amount” shall have the meaning set forth in Section 12.1(a).

“Offeree” shall have the meaning set forth in Section 12.1(a).

“Offeror” shall have the meaning set forth in Section 12.1(a).

“Operating Lease” shall mean, with respect to each Facility, that certain lease
agreement by and between a Facility Entity and an Operating Lessee.

“Operating Lessee” shall mean each of the following Subsidiaries of the Company:
(a) CNLSun Two McCandless PA Senior Living, LP, (b) SNLSun Tow Simi Valley CA
Senior Living LP, (c) Sunrise Bloomfield South MI Senior Living LLC, (d) Sunrise
Johns Creek GA Senior Living, LLC, (e) CNLSun Two Broomfield CO Senior Living
LLC and (f) Sunrise Wake County NC Senior Living, LLC.

“Option Price” shall have the meaning set forth in Section 12.1.

“Organizational Document” shall mean, with respect to any Person: (a) in the
case of a corporation, such Person’s certificate of incorporation and by-laws,
and any shareholder agreement, voting trust or similar arrangement applicable to
any of such Person’s authorized shares of capital stock; (b) in the case of a
partnership, such Person’s certificate of limited partnership, partnership
agreement, voting trusts, statement of qualification or similar arrangements
applicable to any of its partnership interests; (c) in the case of a limited
liability company, such Person’s certificate of formation or articles of
organization, limited liability company operating agreement or other

 

10



--------------------------------------------------------------------------------

document affecting the rights of holders of limited liability company interests;
or (d) in the case of any other legal entity, such Person’s organizational
documents and all other documents affecting the rights of holders of equity
interests in such Person.

“Original Agreement” shall have the meaning set forth in the Recitals.

“Partially Adjusted Capital Account” shall mean, with respect to any Member for
any Fiscal Year, the Capital Account balance of such Member at the beginning of
such period, adjusted as set forth in the definition of Capital Account for all
contributions and distributions during such period and all special allocations
pursuant to Section 7.3 with respect to such period but before giving effect to
any allocation with respect to such period pursuant to Section 7.2.

“Percentage Interest” shall mean, with respect to any Member, the percentage
interest listed for each Member in Schedule 6.1, as the same may be adjusted
pursuant to the terms of this Agreement.

“Person” shall mean any individual, partnership, corporation, limited liability
company, trust or other legal entity.

“Prohibited Person” shall have the meaning set forth in Section 4.7.

“Profits and Losses” shall mean, for each Fiscal Year or other period, an amount
equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

(e) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses shall be added to
such taxable income or loss;

(f) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses, shall be subtracted from such taxable income or loss;

(g) In the event the Carrying Value of any Company asset is adjusted pursuant to
subparagraph (b) or subparagraph (c) of the definition of Carrying Value herein,
the amount of such adjustment shall be taken into account as gain or loss from
the disposition of such asset for purposes of computing Profits or Losses;

(h) Gain or loss resulting from any disposition of Company property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Carrying Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Carrying Value;

(i) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account

 

11



--------------------------------------------------------------------------------

Depreciation for such Fiscal Year or other period, computed in accordance with
the terms of this Agreement; and

(j) Notwithstanding any other provision of this Agreement, any items which are
specially allocated pursuant to Section 7.3 shall not be taken into account in
computing Profits or Losses. In addition, any items which are specially
allocated pursuant to Sections 7.2(a) or 7.2(b) shall not be taken into account
in computing Profits and Losses for purposes of Section 7.2(c).

“Property” shall mean the real property owned by any Facility Entity and upon
which a Facility has been constructed.

“Proposed Budget” shall have the meaning set forth in Section 5.5(b).

“Purchase Option Closing Date” shall have the meaning set forth in
Section 12.1(b).

“Purchase Option Lockout Period” shall have the meaning set forth in
Section 12.1(a).

“Purchase Option Notice” shall have the meaning set forth in Section 12.1(a).

“Purchase Option Termination Date” shall have the meaning set forth in
Section 12.1(a).

“Purchaser” shall have the meaning set forth in Section 12.4(a).

“Put Notice” shall have the meaning set forth in Section 12.4.

“Put Exercise Closing Date” shall have the meaning set forth in Section 12.4.

“Put Exercise Outside Closing Date” shall have the meaning set forth in
Section 12.4.

“Regulations” shall mean the permanent and temporary regulations, and all
amendments, modifications and supplements thereof, from time to time promulgated
by the Department of the Treasury under the Code.

“Rejection Notice” shall have the meaning set forth in Section 12.2(a).

“Reply Notice” shall have the meaning set forth in Section 12.1(b).

“Resident Agreement Documents” means the resident agreements with respect to the
residents of the Facilities approved by the Members as of the Effective Date.

“Restricted Transferee” shall have the meaning set forth in Section 9.5.

“ROFO Amount” shall have the meaning set forth in Section 12.3(a).

“ROFO Closing Date” shall have the meaning set forth in Section 12.5(a).

“ROFO Recipient” shall have the meaning set forth in Section 12.5(a).

“Secondary Arbitrator” shall have the meaning set forth in Section 13.7(b).

 

12



--------------------------------------------------------------------------------

“Secondary Objection Notice” shall have the meaning set forth in
Section 13.7(b).

“Seller” shall have the meaning set forth in Section 12.5(a).

“Selling Amount” shall have the meaning set forth in Section 12.1(a).

“Subsidiary” shall mean any entity in which the Company holds any ownership
interests, whether directly or indirectly through one or more Persons.

“Substituted Member” shall mean any Person admitted to the Company as a Member
pursuant to the provisions of Section 9.3.

“Sunrise” shall have the meaning set forth in the preamble of this Agreement,
and shall include any of its assignees or transferees to the extent permitted in
this Agreement, but only so long as any such Person continues in its capacity as
a Member in the Company.

“Sunrise Guarantor” shall mean Sunrise Senior Living, Inc., a Delaware
corporation, or another Affiliate of Sunrise acceptable to Lender.

“Sunrise Person” shall mean Sunrise or an Affiliate of Sunrise.

“Sunrise Purchase Option” shall have the meaning set forth in Section 12.1(a).

“Sunrise Recourse Claim” shall mean a Claim made under an Affiliate Guaranty to
the extent resulting from (a) the gross negligence, willful misconduct or fraud
of a Sunrise Guarantor or any Affiliate of a Sunrise Guarantor or (b) acts,
events or omissions occurring prior to the Effective Date.

“Sunrise Total Capital Contribution” shall mean the Initial Capital
Contributions and all additional Capital Contributions actually made by Sunrise.

“Target Capital Account” shall mean, with respect to any Member for any Fiscal
Year or other period, an amount (which may be either a positive or negative
balance) equal to (a) the hypothetical distribution (if any) such Member would
receive if all Company assets, including cash, were sold for cash equal to their
Carrying Values (taking into account any adjustments to Carrying Values for such
period), all Company liabilities were satisfied in cash according to their terms
(limited, with respect to each Nonrecourse Liability of the Company, to the
Carrying Values of the assets securing such liability), and the net proceeds of
such sale to the Company (after satisfaction of said liabilities) were
distributed in full pursuant to Section 10.3 on the last day of such period,
minus (b) the sum of (i) such Member’s share of Company Minimum Gain and Member
Minimum Gain immediately prior to such deemed sale, plus (ii) the amount, if
any, which such Member is obligated to contribute to the capital of the Company
pursuant to the terms of this Agreement as of the last day of such period (but
only to the extent such capital contribution obligation has not been taken into
account in determining such Member’s share of Member Minimum Gain).

“Tax Matters Member” shall mean the Managing Member.

“Term” shall have the meaning set forth in Section 2.2.

 

13



--------------------------------------------------------------------------------

“Third Party Costs and Expenses” shall mean, with respect to each Claim made
against a Sunrise Guarantor, the reasonable third party costs and expenses
actually incurred by a Sunrise Guarantor in connection with such Claim,
including, without limitation, reasonable costs and expenses (including legal
fees and expenses) of settlement discussions, litigation, arbitration, mediation
or other proceedings relating to the Claim.

“13% Cumulative Return” means, for CNL as of any date, the amount, if any, that
would be required to be distributed on such date so that the aggregate
distributions to CNL pursuant to Section 8.1(a)(i) provide a cumulative,
annually compounded return of 13% per annum on CNL’s Capital Contributions to
the Company. Such amount will be calculated on the basis of the actual number of
days elapsed from and including the date on which each Capital Contribution is
accepted by the Company to and including the dates that distributions
constituting a return of such Capital Contributions were made.

“13% Return” means, for Sunrise as of any date, the amount, if any, that would
be required to be distributed on such date so that the aggregate distributions
to Sunrise pursuant to Section 8.1(a)(ii) provide a noncompounded return of 13%
on Sunrise’s Capital Contributions to the Company.

“Transfer” shall mean, with respect to a specified interest, any transfer, sale,
pledge, hypothecation, encumbrance, assignment or other disposition of any sort,
voluntary or involuntary, whether by operation of law or otherwise, of all or
any portion of such interest, or any agreement or arrangement to do any of the
foregoing.

“Transfer Agreement” means that certain Transfer Agreement dated as of July 8,
2011 by and among Master MetSun Two, LP, Sunrise, the Company, and CNL Income
Partners, LP.

“Transfer Expenses” mean any customary transaction expenses in connection with a
sale of the Facilities, including, without limitation, brokerage commissions,
transfer taxes, loan prepayment fees and other costs, to the extent the same are
saved in the proposed Transfer between the Members; such expenses to be
reasonably determined by an independent accountant of the Company in a manner
consistent with then customary market practices for properties similar to the
Facilities and to be allocated equitably among the Members in accordance with
their Percentage Interests.

“Transfer Notice” shall have the meaning set forth in Section 12.2(a).

“Transfer Price” shall have the meaning set forth in Section 12.2(a).

“Transfer Price Notice” shall have the meaning set forth in Section 12.2(a).

“Transferor Member” shall have the meaning set forth in Section 12.2(a).

“12% Cumulative Return” means, for CNL as of any date, the amount, if any, that
would be required to be distributed on such date so that the aggregate
distributions to CNL pursuant to Section 8.1(b)(i) provide a cumulative,
annually compounded return of 12% per annum on CNL’s Capital Contributions to
the Company. Such amount will be calculated on the basis of the actual number of
days elapsed from and including the date on which each Capital Contribution is
accepted

 

14



--------------------------------------------------------------------------------

by the Company to and including the dates that distributions constituting a
return of such Capital Contributions were made.

“12% Return” means, for Sunrise as of any date, the amount, if any, that would
be required to be distributed on such date so that the aggregate distributions
to Sunrise pursuant to Section 8.1(b)(ii) provide a noncompounded return of 12%
on Sunrise’s Capital Contributions to the Company.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
Delaware, as amended from time to time, or any corresponding provision(s) of
succeeding law.

“Venue” shall have the meaning set forth in Section 13.7(a).

1.2 General Interpretive Principles.

(a) All references to sections, schedules and exhibits are to sections,
schedules and exhibits in or to this Agreement unless otherwise specified.

(b) Unless otherwise specified, the words hereof, herein and hereunder and words
of similar import will refer to this Agreement as a whole and not to any
particular provision of this Agreement.

(c) If the context requires, the use of any gender will also refer to any other
gender, and the use of either number will also refer to the other number. The
word including is not exclusive; if exclusion is intended, the word comprising
is used instead. The word or will be construed to mean and/or unless the context
clearly prohibits that construction.

(d) All terms that are defined by the UCC have the same meanings assigned to
them by the UCC, unless (and to the extent) they are varied by this Agreement.

(e) All accounting terms not specifically defined have the meanings determined
by reference to GAAP.

(f) Unless the context prevents this construction, a reference to a Facility
will be construed to refer to all or any portion of the Facility.

(g) The term mortgage shall mean a mortgage, deed of trust, deed to secure debt
or similar instrument, as applicable, and mortgagee means the secured party
under a mortgage.

(h) The term deemed means conclusively presumed. The absence of a conclusive
presumption does not mean that a particular circumstance does not exist or that
a particular condition is not satisfied; it just means that there is no
conclusive presumption.

(i) The term presumed means presumed subject to rebuttal and the burden of proof
is on the Person seeking to rebut the fact presumed.

(j) All yields and interest rates will be calculated on a the basis of a 360-day
year.

 

15



--------------------------------------------------------------------------------

(k) Any consent required by a Member that is described in this Agreement as not
to be unreasonably withheld shall mean that such consent shall not be
unreasonably withheld, conditioned or delayed.

ARTICLE 2

THE COMPANY AND ITS BUSINESS

2.1 Company Name. The business of the Company shall be conducted under the name
of “CNLSun Partners II, LLC” in the State of Delaware and under such name or
such assumed names as the Managing Member deems necessary or appropriate to
comply with the requirements of any other jurisdiction in which the Company may
be required to qualify.

2.2 Term. The term of the Company shall have commenced on the date of the filing
of the Certificate of Formation with the State of Delaware and shall continue in
full force and effect until the date that is the later of (a) the thirty
(30) year anniversary of the Effective Date or (b) the date on which the term of
the last Management Agreement expires, including any renewals thereof, unless
sooner terminated as hereinafter provided (“Term”).

2.3 Filing of Certificate and Amendments. The Certificate of Formation was filed
with the Secretary of State of the State of Delaware. The Managing Member hereby
agrees to cause the execution and filing of any required amendments to the
Certificate of Formation and shall do all other acts requisite for the
constitution of the Company as a limited liability company pursuant to the laws
of the State of Delaware or any other applicable law.

2.4 Business; Scope of Members’ Authority.

(a) The Company is formed for the purpose of (i) directly or through
Subsidiaries, engaging in the acquisition, ownership, development, financing,
construction, management and sale of senior living facilities throughout the
United States, and (ii) transacting any and all lawful business that is
incident, necessary or appropriate to accomplish the foregoing.

(b) Except as otherwise expressly and specifically provided in this Agreement,
no Member shall have the authority to bind, to act for, or to assume any
obligation or responsibility on behalf of, the Company or any other Member.
Neither the Company nor any Member shall, by virtue of executing this Agreement,
be responsible or liable for any indebtedness or obligation of any other Member
incurred or arising either before or after the Effective Date of this Agreement,
except, as to the Company, as to those joint responsibilities, liabilities,
indebtedness, or obligations expressly assumed by the Company as of the
Effective Date or incurred after the Effective Date pursuant to and as limited
by the terms of this Agreement.

2.5 Principal Office; Registered Agent. The principal office of the Company
shall initially be at the offices of CNL at c/o CNL Lifestyle Properties, Inc.,
450 South Orange Avenue, Orlando, Florida 32801 or such other place as the
Members may from time to time determine. The registered agent and the registered
address, respectively, of the Company shall be National Registered Agents, Inc.
at c/o National Registered Agents, Inc., 160 Greentree Drive, Suite 101, Dover,
Delaware 19904. The Managing Member may elect to change the Company’s registered

 

16



--------------------------------------------------------------------------------

agent and the Company’s registered and principal offices by complying with the
relevant requirements of the Act.

2.6 Authorized Persons. The Person who executed, delivered and filed the
Certificate of Formation with the Office of the Delaware Secretary of State is
an authorized person within the meaning of the Act, and upon the filing of the
Certificate of Formation with the Office of the Delaware Secretary of State, his
or her powers as an authorized person ceased. The Managing Member is hereby
designated as an “authorized person” within the meaning of the Act. Any one of
such authorized persons is hereby authorized to execute, deliver and file any
other certificates or documents (and any amendments and/or restatements thereof)
on behalf of the Company. The existence of the Company as a separate legal
entity shall continue until cancellation of the Certificate of Formation as
provided in the Act.

2.7 Representations by Members. Each Member represents, warrants, covenants and
acknowledges that (a) it is a corporation, limited liability company or limited
partnership duly organized or formed and is in good standing in the jurisdiction
in which it has been organized or formed, (b) it has the power and authority to
authorize the execution, delivery and performance of this Agreement, (c) it has
been duly authorized and is otherwise duly qualified to purchase and hold its
Interest and to execute and deliver this Agreement and all other instruments
executed and delivered on behalf of it in connection with the acquisition of its
Interest, (d) the person or persons executing and delivering this Agreement on
behalf of a Member are duly authorized to do so, (e) the consummation of such
transactions will not result in a breach or violation of, or a default under,
its charter or bylaws, if such Member is a corporation, or its certificate of
limited partnership or its partnership agreement, if such Member is a
partnership, or its operating agreement if such Member is a limited liability
company, or any existing agreement by which it or any of its assets are bound,
and (f) this Agreement is a valid and binding agreement on the part of such
Member enforceable in accordance with its terms against such Member, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors and general principles of equity.

2.8 Organization Expenses. Each Member shall bear the costs of its own legal
counsel and other professional advisors in connection with the negotiation of
this Agreement. All out-of-pocket expenses that have been incurred by or on
behalf of the Company by a Sunrise Person or a CNL Person on or prior to the
Effective Date shall be expenses of the Company; provided, that, the Members
acknowledge that certain expenses incurred prior to the Effective Date shall be
governed in accordance with that certain Framework Agreement, dated as of
July 8, 2011, among Sunrise, Manager, CNL Income Partners, LP and the Company
(the “Framework Agreement”).

2.9 Opt-in to Article 8.

(a) Each Interest shall be personal property for all purposes and shall
constitute a “security” within the meaning of, and governed by, Article 8 of the
UCC.

(b) The Interests shall be “uncertificated securities” within the meaning of
Article 8 of the UCC.

(c) The Company shall maintain books for the purpose of registering the transfer
of any Interests. Subject to the provisions of Article 9 herein, no transfer of
an Interest shall be

 

17



--------------------------------------------------------------------------------

effective until the transfer of the Interest is registered upon the books
maintained for that purpose by or on behalf of the Company.

(d) A Transfer of the Interests may be registered as provided in
Section 8-102(a)(13) of Article 8 of the UCC and the Interests may be divisible
into different classes or series of interests or obligations of the Company.

2.10 Securities Laws Restrictions. The Interests have not been registered under
the Securities Act of 1933, as amended, or under the securities laws of the
State of Delaware or any other jurisdiction. Consequently, the Interests may not
be sold, Transferred, assigned, pledged, hypothecated or otherwise disposed of,
except in accordance with the provisions of such laws and this Agreement.

ARTICLE 3

MANAGEMENT OF COMPANY BUSINESS

3.1 Appointment of Managing Member. CNL will be the Managing Member (“Managing
Member”) of the Company with the rights and responsibilities set forth in this
Agreement. The rights of the Managing Member may not be assigned to any other
Person whether voluntarily or by operation of law. The duties of the Managing
Member may not be delegated to any other Person whether voluntarily or by
operation of law. Nothing in the preceding sentence is intended to prohibit or
restrict the Managing Member from engaging a Sunrise Person, accountants,
lawyers and other professional and independent service providers for the purpose
of performing services for the Company.

3.2 Duties of Managing Member. Subject to obtaining the unanimous consent of the
Members to all Major Decisions as set forth in Section 3.5, the Managing Member
will have the authority and the duty to manage the Company and implement the
purposes of the Company in accordance with the terms of this Agreement acting in
a prompt and businesslike manner, and exercising such care and skill as a
prudent owner with sophistication and experience in owning, operating and
managing facilities similar to the Facilities would exercise in dealing with its
own facility. The Managing Member will devote such time to the Company and its
business as is reasonably necessary to conduct the operations of the Company and
to carry out the Managing Member’s responsibilities. Subject to Section 3.5 the
Managing Member shall have the following rights and authority to act on behalf
of the Company:

(a) To execute any contracts on behalf of the Company.

(b) To form Subsidiaries, including, without limitation, the Facility Entities
and Operating Lessees.

(c) To collect revenues generated by the Company and to pay all expenses of the
Company as permitted under this Agreement.

(d) To establish, maintain and draw upon checking, savings and other accounts in
the name of the Company as provided in Section 3.3.

(e) To make any tax elections to be made by the Company.

 

18



--------------------------------------------------------------------------------

(f) To use a trade name in the operation of the Company.

(g) To enter into, or cause its Subsidiaries to enter into, all Facility
Documents.

(h) To take all actions reasonably necessary to cause the Facility Manager to
maintain in full force and effect all licenses, permits, approvals and insurance
required for the construction, operation and maintenance of the Facilities.

(i) To take all other actions reasonably necessary to implement the purposes of
the Company.

(j) To do any and all of the foregoing upon such terms and conditions as the
Managing Member in its reasonable discretion determines to be necessary,
desirable or appropriate.

The Managing Member may delegate any of the above responsibilities and
obligations to any other Member of the Company upon reasonable advance notice,
provided that such Member agrees to such delegation.

3.3 Bank Accounts. The Company will maintain separate bank accounts in such
banks as the Managing Member may designate exclusively for the deposit and
disbursement of the funds of the Company. All funds of the Company shall be
promptly deposited in such accounts. The Managing Member from time to time shall
authorize signatories for such accounts.

3.4 Reimbursement for Costs and Expenses. Subject to the terms of the Approved
Budget, the Managing Member will fix the amounts, if any, which the Company will
reimburse each Member for any costs and expenses incurred by such Member on
behalf and for the benefit of the Company; provided, however, that except as
otherwise provided herein or in any separately-executed agreement relating to
the business and operation of the Company, no overhead or general administrative
expenses of any Person other than the Company itself shall be allocated to the
operation of the Company. The Managing Member in its capacity as Managing Member
and not in its capacity as a Member shall not be entitled to any fee or
compensation for performing its duties and obligations under this Agreement.

3.5 Major Decisions. All of the actions listed on Schedule 3.5 (“Major
Decisions”), shall require the written approval of all Members, which approval
shall be in the sole discretion of each Member. If a dispute or deadlock arises
with respect to a Major Decision, the Members shall attempt to resolve such
dispute during a sixty (60) day meet, confer and cooling off period (the
“Cooling Off Period”), upon the expiration of which without resolution the
Members shall submit the Major Decision to arbitration in accordance with the
provisions of Section 13.7. Either party may initiate arbitration. Any Member
may propose a Major Decision by sending written notice in accordance with
Section 13.2 requesting the approval of such Major Decision; if a Member fails
to respond to such request after five (5) Business Days from receipt of the
notice (or such longer time as expressly provided for in the notice), the
proposing Member shall send another written notice to the other Member and if
such Member fails to respond to such second request after five (5) Business Days
from receipt of the notice (or such longer time as expressly provided for in the
notice), such Member will be deemed to have approved the Major Decision set
forth in such notice. If CNL approves, or is deemed to approve, a Major Decision
proposed by Sunrise pursuant to this Section 3.5, CNL, in its capacity as
Managing Member, shall be obligated to carry out the action that constitutes
such Major Decision.

 

19



--------------------------------------------------------------------------------

ARTICLE 4

RIGHTS AND DUTIES OF MEMBERS

4.1 Members Shall Not Have Power to Bind Company. Except as set forth in
Section 3.2 in its capacity as Managing Member (if applicable), no Member,
acting solely in its capacity as a Member, shall transact business for the
Company nor shall any Member, acting solely in its capacity as a Member, have
the power or authority to sign, act for or bind the Company.

4.2 Other Activities of the Members.

(a) Each of the Members acknowledges that the Members will continue to pursue
their separate business opportunities outside of the Company and the Facilities.
Each Member is free to pursue all such activities and may engage in or possess
an interest in any other business venture or ventures of any nature and
description and in any vicinity whatsoever, independently or with others,
including, without limitation, the ownership, development, financing, leasing,
operation, management, syndication, brokerage, subdivision or sale of real
property or senior living facilities and related services, and neither the
Company nor any other Member shall have any rights in and to such independent
ventures or to income or profits derived therefrom.

(b) Each Member may engage or invest in any other activity or venture or possess
any interest therein independently or with others. None of the Members, the
Company or any other Person employed by, related to or in any way affiliated
with any Member or the Company shall have any duty or obligation to disclose or
offer to the Company or the other Members, or obtain for the benefit of the
Company or the other Members, any other activity or venture or interest not made
with respect to the Company or any Facility. None of the Company, the Members,
the creditors of the Company or any other Person having any interest in the
Company shall have any claim, right or cause of action against any Member or any
other Person employed by, related to or in any way affiliated with, any Member
(i) by reason of any direct or indirect investment or other participation,
whether active or passive, in any such activity or venture or interest therein,
or (ii) any right to any such activity or venture or interest therein or the
income or profits derived therefrom.

4.3 Indemnification.

(a) In the event that the Members (including the Managing Member), or any of
their direct or indirect partners, directors, officers, stockholders, employees,
incorporators, agents, affiliates or controlling Persons (an “Indemnified
Person”), become involved, in any capacity, in any threatened, pending or
completed action, proceeding or investigation, in connection with any matter
arising out of or relating to the Company’s business or affairs, the Company
will periodically reimburse such Indemnified Person for its reasonable legal and
other expenses (including, without limitation, the cost of any investigation and
preparation) incurred in connection therewith, provided that such Indemnified
Person shall promptly repay to the Company the amount of any such reimbursed
expenses paid to it if it shall ultimately be determined that such Indemnified
Person is not entitled to be indemnified by the Company in connection with such
action, proceeding or investigation as provided in the exception contained in
the next succeeding sentence. To the fullest extent permitted by law, the
Company also will defend, indemnify and hold harmless an Indemnified Person
against any losses, claims, damages, liabilities, obligations, penalties,
actions, judgments, suits, proceedings, costs, expenses and disbursements of any
kind or nature whatsoever, including, without limitation, reasonable attorney’s
fees and costs (collectively, “Costs”) to which such an

 

20



--------------------------------------------------------------------------------

Indemnified Person may become subject in connection with any matter arising out
of or in connection with the Company’s business or affairs, except to the extent
that any such Costs result solely from the gross negligence, fraud, or willful
misconduct of such Indemnified Person. If for any reason (other than the gross
negligence, fraud, or willful misconduct of such Indemnified Person) the
foregoing indemnification is unavailable to such Indemnified Person, or
insufficient to hold it harmless, then the Company shall contribute to the
amount paid or payable by such Indemnified Person as a result of such Costs in
such proportion as is appropriate to reflect not only the relative benefits
received by the Company on the one hand and such Indemnified Person on the other
hand but also the relative fault of the Company and such Indemnified Person, as
well as any relevant equitable considerations. The reimbursement, indemnity and
contribution obligations of the Company under this Section 4.3 shall be in
addition to any liability which the Company may otherwise have to any
Indemnified Person and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Company and any
Indemnified Person. The reimbursement, indemnity and contribution obligations of
the Company under this Section 4.3 shall be limited to the Company Assets, and
no Member shall have any personal liability on account thereof. The foregoing
provisions shall survive any termination of this Agreement.

(b) To the fullest extent permitted by law, each Member shall defend and
indemnify the Company and the other Members against, and shall hold it and them
harmless from, any Costs as and when incurred by the Company or the other
Members in connection with or resulting from such indemnifying Member’s gross
negligence, fraud, or willful misconduct.

(c) In addition to and not in limitation of any other indemnification
obligations set forth in this Agreement, each Member shall indemnify the other
with respect to: (i) any representations and warranties made in the Loan
Documents by the borrower thereunder which are made based upon the knowledge of
the borrower thereunder; or (ii) any absolute representations and warranties
made in the Loan Documents by the borrower thereunder of which the borrower has
knowledge to be incorrect and, in each of the foregoing, (i) and (ii), that
(A) are untrue but not known to the indemnified Member at the closing of the
Existing Financing Modification to be untrue, (B) can not be cured within the
cure period allowed in the Loan Documents with commercially reasonable efforts,
and (C) result in an event of default or other liability to the Member being
indemnified. As used in this Section 4.3(c), the term “knowledge” and “known”
shall mean, (x) with respect to Sunrise (or with respect to the borrower in the
Loan Documents under subclause (i) above), the current, actual (not
constructive, imputed or implied) knowledge, after due inquiry, of Greg Neeb,
Philip Kroskin, Edward Burnett and Jerry Liang, and (y) with respect to CNL, the
current, actual (not constructive, imputed or implied) knowledge, after due
inquiry, of Raymon Byron Carlock, Jr. and Joseph T. Johnson.

4.4 Dealing with Members. The fact that a Member, an Affiliate of a Member, or
any officer, director, employee, member, partner, consultant or agent of a
Member or an Affiliate, is directly or indirectly interested in or connected
with any Person employed by the Company to render or perform a service, or from
or to whom the Company may buy or sell any property or have other business
dealings, shall not prohibit a Member from employing such Person or from dealing
with him or it on customary terms and at competitive rates of compensation, and
neither the Company, nor any of the other Members shall have any right in or to
any income or profits derived therefrom by reason of this Agreement.

 

21



--------------------------------------------------------------------------------

4.5 Use of Company Assets. No Member shall make use of the Company Assets or any
other funds or property of the Company, or assign its rights to specific Company
property, other than for the business or benefit of the Company.

4.6 Designation of Tax Matters Member. The Tax Matters Member shall act as the
“tax matters member” of the Company as provided in the regulations pursuant to
Section 6231 of the Code. Each Member hereby approves of such designation and
agrees to execute, certify, acknowledge, deliver, swear to, file and record at
the appropriate public offices such documents as may be deemed necessary or
appropriate to evidence such approval. To the extent and in the manner provided
by applicable Code sections and regulations thereunder, the Tax Matters Member
(a) shall furnish the name, address, profits interest and taxpayer
identification number of each Member to the IRS and each Member shall provide
such information to the Tax Matters Member upon request and (b) shall inform
each Member of administrative or judicial proceedings for the adjustment of
Company items required to be taken into account by a Member for income tax
purposes. Each Member hereby reserves all rights under applicable law,
including, without limitation, the right to retain independent counsel of its
choice at its expense (which counsel shall receive the full cooperation of the
Tax Matters Member).

4.7 OFAC; Not Foreign Person; Not Prohibited Person. No Member is a “foreign
person” within the meaning of Section 1445(f)(3) of the Code. Each Member
represents and warrants that it is not or will not be an entity or person
(a) that is listed in the Annex to, or is otherwise subject to the provisions of
Executive Order 13224 issued on September 24, 2001 (“EO13224”), (b) whose name
appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) most current list of “Specifically Designated National and
Blocked Persons” (which list may be published from time to time in various
mediums including, without limitation, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf), (c) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO 13224, or (d) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses [a] – [c] above are referred to as a “Prohibited
Person”). Each Member represents, warrants and covenants that it will not
(e) knowingly conduct any business, nor engage in any transaction or dealing,
with any Prohibited Person, including, without limitation, knowingly making or
receiving any contribution of funds, goods, or services, to or for the benefit
of a Prohibited Person in violation of applicable laws, or knowingly selling or
otherwise Transferring an interest in itself to any Prohibited Person or
(f) knowingly engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in EO13224. The Members agree to deliver (from
time to time) to the Managing Member any such certification or other evidence as
may be reasonably requested by the Managing Member, confirming that (g) no
Member is a Prohibited Person and (h) no Member has knowingly engaged in any
business, transaction or dealings with a Prohibited Person, including, without
limitation, knowingly making or receiving any contribution of funds, goods, or
services, to or for the benefit of a Prohibited Person in violation of
applicable laws.

4.8 Management Fees and OD Loans. The Members consent to the execution by the
Company of the Management Agreements and Manager Pooling Agreement, pursuant to
which Facility Manager will receive certain fees and may make OD Loans or Pooled
OD Loans to the Facilities as more specifically described in the Management
Agreements and the Manager Pooling Agreement.

 

22



--------------------------------------------------------------------------------

ARTICLE 5

BOOKS AND RECORDS; REPORTS

5.1 Books and Records. At all times during the continuance of the Company, the
Managing Member, or such other Member as the Managing Member designates in
accordance with the last sentence of Section 3.2, shall (a) keep or cause to be
kept true and complete books and records, including corporate and governance
documents, of the Company and its Subsidiaries in which shall be entered each
transaction of the Company and its Subsidiaries and (b) maintain and keep in
good order the Organizational Documents of the Company and its Subsidiaries and
monitor corporate housekeeping issues relating to the Company and its
Subsidiaries. Such books and records shall be kept on the basis of the Fiscal
Year in accordance with the accrual method of accounting, and shall reflect all
transactions of the Company in accordance with GAAP.

5.2 Availability of Books and Records; Return of Books and Records. All of the
books and records referred to in Section 5.1 (which shall include an executed
copy of this Agreement, the Certificate of Formation, and any amendments
thereto) shall at all times be maintained at the principal office of the Company
or such other location as the Managing Member shall reasonably approve (which
other location, upon such approval, shall be communicated to all of the
Members), and shall be open to the inspection and examination of the Members or
their representatives during reasonable business hours upon reasonable prior
notice to the Managing Member.

5.3 Reports and Statements. Subject to the terms of Section 3.5, the Managing
Member, or such other Member as the Managing Member designates in accordance
with the last sentence of Section 3.2, shall be responsible for determining the
need for independent accountants, selecting the Company’s independent
accountant’s, if any, and for preparing or overseeing the Company’s independent
accountants in the preparation of all federal, state and local tax returns
required to be filed. The Managing Member shall, or, in the Managing Member’s
sole discretion, such other Member as the Managing Member designates, shall
cause the accountants to deliver to the Members completed IRS Schedules K-1
promptly upon receipt from the independent accountants. Each Member shall notify
the other Members upon receipt of any notice of tax examination of the Company
by federal, state or local authorities. The Managing Member shall, or in the
Managing Member’s sole discretion, such other Member as the Managing Member
designates shall deliver to the Company: (a) not later than the fifteenth
(15th) day of each month monthly consolidated balance sheets and income
statements for the Company prepared in accordance with GAAP; (b) not later than
the fifteenth (15th) day of each month, trial balances for the preceding month
and year-to-date for: (i) the Company and each Subsidiary; (ii) each “Taxable
REIT Subsidiary” (as defined by the Code) owned by the Company or any
Subsidiary, (iii) each entity owned by any “Taxable REIT Subsidiary” that is
owned by the Company or any Subsidiary, and (iv) each of the Facility Entities
owned by the Company or any Subsidiary; (c) not later than fifteen (15) days
after the end of each quarter, information (including detailed depreciation and
basis information) in a format reasonably requested by CNL to be used by CNL, or
a consultant engaged by CNL, to compute the earnings and profits of the Company;
(d) not later than sixty (60) days after the end of each Company Year, annual
consolidated balance sheets and income statements for the Company prepared in
accordance with GAAP; and (e) all documentation and calculations necessary for
the Company’s independent accountants to prepare the Company’s federal tax
return and K-1’s on or before June 30th of each year. In addition to, and not in
limitation of the foregoing, the Managing Member shall, or in the Managing
Member’s sole discretion, such other Member as the Managing Member designates
shall have the responsibility to monitor and manage the Company’s debt
compliance, cash management

 

23



--------------------------------------------------------------------------------

functions and annual independent audit. The Managing Member shall be responsible
for determining, pursuant to and as required under Section 3.1(a) of each
Operating Lease, whether any Excess Rent (as defined in each Operating Lease)
shall be deemed not to accrue or otherwise be payable as rent under any
Operating Lease, which determination shall be subject to the approval of the
other Members.

5.4 Accounting Expenses. All out-of-pocket expenses payable to Persons that are
retained in accordance with the terms of this Agreement in connection with the
keeping of the books and records of the Company and the preparation of audited
or unaudited financial statements and federal, state and local tax and
information returns required to implement the provisions of this Agreement or
required by any governmental authority with jurisdiction over the Company shall
be borne by the Company as an ordinary expense of its business; provided,
however, that any financial or other reporting or responsibility required of the
Company because a Member is an Affiliate of a public company shall be borne by
such Member.

5.5 Budgets. Attached hereto as Exhibit A is the Approved Budget for the current
fiscal year. In each subsequent fiscal year, the Managing Member shall deliver
to the other Members promptly upon receipt from the Facility Manager, a draft
annual operations budget for the next fiscal year for each Facility in the form
attached as Exhibit D to the Management Agreement for the ensuing calendar year
(the “Proposed Budgets”). The Proposed Budget shall be considered by the Members
and a final annual operations budget shall be approved based on the Proposed
Budget which shall become an Approved Budget in accordance with the requirements
of the Management Agreement for such Facility. If there is a delay in the
finalization of a new Approved Budget, or if the Proposed Budget is not approved
as aforesaid, the Company shall require the Facility Manager to operate the
Facility pursuant to the Approved Budget for the prior fiscal year for the
Facility increased by the greater of (A) three and one-half of one percent
(3.5%) or (B) any increase in the Index, until the Proposed Budget is approved
by the Members. The amount of the Index increase for each fiscal year shall be
determined by multiplying the Approved Budget for the previous Fiscal Year by a
fraction, the numerator of which shall be (i) the Index most recently published
immediately prior to the next fiscal year, minus (ii) the Index most recently
published immediately prior to the immediately preceding fiscal year, and the
denominator of which shall be the Index most recently published immediately
prior to the immediately preceding fiscal year. Mathematically, the Index
increase calculation may be expressed as (current Index - last year Index) ÷
last year Index. If consensus cannot be reached among the Members as to the
Proposed Budget within sixty (60) days of Members’ receipt of the Proposed
Budget, then the Members shall submit the Proposed Budget to arbitration
pursuant to Section 13.7, for a determination as to any items contained in the
Proposed Budget which remain in dispute. Either party may initiate arbitration.
Managing Member shall use commercially reasonable efforts to adhere to the
Approved Budgets, it is understood, however, that the Approved Budgets are only
projections by Managing Member of estimated results and that various
circumstances such as, but not limited to, the cost of labor, material, services
and supplies, casualty, operation of law, or economic and market conditions may
make achievement of the Approved Budgets impracticable or not obtainable.

ARTICLE 6

CAPITAL CONTRIBUTIONS, LOANS

AND LIABILITIES

 

24



--------------------------------------------------------------------------------

6.1 Initial Capital Contributions of the Members. The initial Capital
Contributions of the Members are set forth on Schedule 6.1 attached to this
Agreement, made as follows:

(a) CNL has contributed Eighteen Million, Nine Hundred and Fifty Nine Thousand,
Nine Hundred and Ninety Eight and 41/100 Dollars ($18,959,998.41) in cash to the
Company, which has been immediately used by the Company to fund a portion of the
paydown of the Existing Financing in connection with the Existing Financing
Modification and other closing costs; and

(b) Sunrise has contributed Eight Million, One Hundred and Twenty Five Thousand,
Seven Hundred and Thirteen and 61/100 Dollars ($8,125,713.61) in cash to the
Company, which has been immediately used by the Company to fund a portion of the
paydown of the Existing Financing in connection with the Existing Financing
Modification and other closing costs

6.2 [Intentionally Omitted].

6.3 Capital Calls. Any Member may, at any time or times, require all Members
upon the giving of a Capital Call, and all Members hereby agree, to make
additional Capital Contributions to the Company for the purpose of curing an
event of default or a default which with the passage of time will ripen into an
event of default or will give rise to the exercise of a remedy by the Lender
under the Existing Financing or any future refinancing approved by all the
Members pursuant to Section 3.5 of this Agreement (other than the repayment of
the principal amount of the Existing Financing or any future refinancing
approved by all the Members pursuant to Section 3.5 of this Agreement at the
maturity of the Existing Financing or any future refinancing approved by all the
Members pursuant to Section 3.5 of this Agreement, as the same may be
accelerated), or for the purpose of funding Non-Discretionary Items (such
Capital Contributions, the “Mandatory Capital Contributions”). All additional
Capital Contributions other than the Mandatory Capital Contributions shall be a
Major Decision subject to the mutual agreement of the Members in accordance with
Section 3.5 hereof. Upon a Capital Call, provided such Capital Call is with
respect to a Mandatory Capital Contribution or an additional Capital
Contribution agreed upon by the Members in accordance with Section 3.5, each
Member shall contribute as a Capital Contribution such Member’s pro rata portion
of the aggregate amount specified in the Capital Call based on such Member’s
Percentage Interest set forth on Schedule 6.1 hereto, other than payments for
costs and expenses to be paid by a Member pursuant to Section 4.3(b). The
Capital Calls shall be given no less than ten (10) Business Days in advance of
the date the Capital Contribution specified in such Capital Call is to be made.
The Members acknowledge and agree that funds from Capital Contributions will be
distributed to the Facility Owners and Facility Lessees for the purposes set
forth in this Section 6.3.

6.4 Reimbursements.

(a) Except as provided in Sections 6.4(b) below, the Company shall reimburse
each Sunrise Guarantor and CNL Guarantor, as applicable, for (i) all amounts
paid by a Sunrise Guarantor or CNL Guarantor in respect of a Claim made by
Lender under an Affiliate Guaranty and (ii) Third Party Costs and Expenses
incurred by a Sunrise Guarantor or CNL Guarantor in respect of the Claim. The
Company shall make such reimbursement from time to time, within fifteen
(15) days after receipt of a demand from a Sunrise Guarantor or CNL Guarantor,
as applicable, together with reasonable documentation substantiating the amount
of the request. The Managing Member shall notify the Members of the amount of
funds required to pay the demand from the Sunrise Guarantor or

 

25



--------------------------------------------------------------------------------

CNL Guarantor, as applicable, and shall provide the Members with reasonable
documentation substantiating the amount of the request, and each Member’s
required contribution amount. The Members shall fund the amount called for
within ten (10) Business Days after notice is given.

(b) The Company shall have no reimbursement obligation with respect to a Sunrise
Recourse Claim or CNL Recourse Claim.

(c) Notwithstanding the foregoing, (a) CNL shall reimburse each Sunrise
Guarantor for one hundred percent (100%) of (i) all amounts paid by a Sunrise
Guarantor in respect of a CNL Recourse Claim made by Lender under an Affiliate
Guaranty and (ii) Third Party Costs and Expenses incurred by a Sunrise Guarantor
in respect of a CNL Recourse Claim and (b) Sunrise shall reimburse each CNL
Guarantor for one hundred percent (100%) of (i) all amounts paid by a CNL
Guarantor in respect of a Sunrise Recourse Claim made by Lender under an
Affiliate Guaranty and (ii) Third Party Costs and Expenses incurred by a CNL
Guarantor in respect of a Sunrise Recourse Claim. CNL and Sunrise shall make
such reimbursement from time to time, within ten (10) Business Days after demand
from the Sunrise Guarantor or CNL Guarantor, as applicable, together with
reasonable documentation substantiating the amount of the request.

6.5 Member Loans for Failure to Fund Capital Contributions. If any Member shall
fail to timely make a capital contribution required pursuant to Section 6.3 in
the amount and within the time period specified in the Capital Call notice (such
Member is hereinafter referred to as a “Non-Contributing Member”), the Managing
Member shall give written notice in accordance with the requirements of
Section 13.2 of such failure to all other Members and any other Member or
Members may fund all or part of such capital contribution on behalf of such
Non-Contributing Member (each such funding Member is hereinafter referred to as
a “Contributing Member”). Any amounts funded by a Contributing Member on behalf
of a Non-Contributing Member shall be made directly to the Company but shall be
treated as (a) a secured recourse demand loan made by the Contributing Member to
the Non-Contributing Member (the “Member Loan”), bearing interest at the lower
of (i) the rate of return to which the Contributing Member is entitled pursuant
to Section 8.1 at the time such Member Loan is made, plus the Member Loan Rate,
and (ii) the maximum rate permitted by applicable law, followed by (b) a capital
contribution by such Non-Contributing Member to the Company. The Member Loan
will be secured by a UCC security interest in the Non-Contributing Member’s
Interest (which the Non-Contributing Member hereby grants) and any transferee of
the Non-Contributing Member’s Interest will take that Interest subject to the
lien. The Member Loan (to the extent of unpaid principal and interest) shall be
payable within thirty (30) days after written demand by the Contributing Member
and shall be repaid (c) directly by the Company on behalf of the
Non-Contributing Member to the Contributing Member from Net Operating Cash Flow
or Capital Proceeds otherwise distributable to the Non-Contributing Member as
further provided in Section 8.4, and (d) to the extent outstanding, upon any
Transfer of any part of the Non-Contributing Member’s Interest. Any Net
Operating Cash Flow or Capital Proceeds used to repay the Member Loan shall be
applied first to interest and then to principal. The Member Loan may, at the
election of the Contributing Member, be evidenced by a promissory note, and the
Contributing Member is hereby granted an irrevocable power of attorney, coupled
with an interest, to execute and deliver that promissory note on behalf and in
the name of the Non-Contributing Member. The failure of a Contributing Member or
Non-Contributing Member to execute the promissory note will not invalidate or
otherwise affect the enforceability of, or amounts owing under, any Member Loan.

6.6 Capital of the Company. The capital of the Company shall be the sum of the
Members’ Capital Contributions. Except as otherwise provided in this Agreement,
no Member shall

 

26



--------------------------------------------------------------------------------

be entitled to withdraw or receive any interest on, or return of, all or any
part of its Capital Contribution or to receive Company Assets in return for its
Capital Contribution.

6.7 Limited Liability of Members. No Member shall be bound by, or be personally
liable for, the expenses, liabilities, indebtedness or obligations of the
Company. The liability of each Member shall be limited solely to the amount of
its Capital Contribution; provided, however, after a Member has received a
distribution from the Company, such Member may be liable to the Company for the
amount of the distribution but only to the extent required by this Agreement or
by the Act. Nothing in this Agreement shall be construed to create liability of
any Member in excess of the amount of its Capital Contribution except for gross
negligence, fraud, or willful misconduct by such Member.

6.8 Existing Financing.

(a) Non-Recourse; Carve-out Guaranties The Existing Financing is secured by the
Facilities and is non-recourse to the Company and to the Members, except as
otherwise expressly set forth in the documents evidencing such Existing
Financing, provided that a Sunrise Guarantor and a CNL Guarantor will be jointly
and severally responsible for certain obligations as set forth in any Affiliate
Guaranties, including without limitation (i) those certain Amended and Restated
ERISA Guaranty Agreements, dated as of the date of the Existing Financing
Modification, made by each Facility Entity, the Company, CNLSun Two Pool One,
LLC, CNL Income SL II TRS Corp., CNL Guarantor and Sunrise Guarantor in favor of
Lender and (ii) those certain Amended and Restated Limited Recourse Liability
Guaranties, dated as of the date of the Existing Financing Modification, made by
Sunrise Guarantor and CNL Guarantor in favor of Lender. Sunrise and CNL shall
cause Sunrise Guarantor and CNL Guarantor, respectively, to the extent required
by the Lender, to issue any Affiliate Guarantees, in forms acceptable to Sunrise
and CNL in their sole discretion. CNL, Sunrise and the Company and the CNL
Guarantor and Sunrise Guarantor have entered into an Indemnification and
Contribution Agreement on the date hereof in the form attached hereto as Exhibit
B.

ARTICLE 7

CAPITAL ACCOUNTS, PROFITS

AND LOSSES AND ALLOCATIONS

7.1 Capital Accounts.

(a) The Capital Accounts of Sunrise and CNL established hereunder shall be
initially set forth on Schedule 6.1.

(b) The Capital Accounts of the Members shall be set forth on Schedule 6.1. A
separate Capital Account shall be maintained for each Member in accordance with
the rules of Treasury Regulations Section 1.704-1(b)(2)(iv), and this
Section 7.1 shall be interpreted and applied in a manner consistent therewith.
Whenever the Company would be permitted to adjust the Capital Accounts of the
Members pursuant to Treasury Regulation 1.704-1(b)(2)(iv)(f) to reflect
revaluations of the Company, the Company may so adjust the capital accounts of
the Members. In the event that the Capital Accounts of the Members are adjusted
pursuant to Treasury Regulation 1.704-1(b)(2)(iv)(f) to reflect revaluations of
any of the Company’s assets or property, (i) the Capital

 

27



--------------------------------------------------------------------------------

Accounts of the Members shall be adjusted in accordance with Treasury
Regulations Section 1.704-1(b)(2)(iv)(g) for allocations of depreciation,
depletion, amortization and gain or loss, as computed for book purposes, with
respect to such assets or property, (ii) the Member’s distributive shares of
depreciation, depletion, amortization and gain or loss, as computed for tax
purposes, with respect to such assets or property shall be determined so as to
take account of the variation between the adjusted tax basis and the book value
of such assets or property in the same manner as under IRC Section 704(c), and
(iii) the amount of upward and/or downward adjustments to the book value of the
Company property shall be treated as income, gain, deduction and/or loss for
purposes of applying the allocation provisions of this Section. In the event
that Code Section 704(c) applies to any Company property, the Capital Accounts
of the Members shall be adjusted in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(g) for allocations of depreciation, depletion,
amortization and gain and loss, as computed for book purposes with respect to
such Company property.

(c) Each Member’s Capital Account shall be maintained in accordance with the
following provisions:

(i) Each Member’s Capital Account shall be credited with the amounts of such
Member’s Capital Contributions, such Member’s distributive share of Profits and
any items in the nature of income or gain which are specially allocated to the
Member pursuant to this Article 7, and the amount of any liabilities of the
Company assumed by such Member or which are secured by any property distributed
by the Company to such Member;

(ii) Each Member’s Capital Account shall be charged with the amounts of cash and
the Carrying Value of any property distributed by the Company to such Member
pursuant to any provision of this Agreement, such Member’s distributive share of
Losses and any items in the nature of expenses or losses which are specially
allocated to the Member pursuant to this Article 7, and the amount of any
liabilities of such Member assumed by the Company or which are secured by any
property contributed by such Member to the Company.

(iii) If all or a portion of a Member’s Interest is Transferred in accordance
with the terms of this Agreement, the transferee shall succeed to the Capital
Account of the transferor to the extent it relates to the Transferred Interest;
and

(iv) In determining the amount of any liability for purposes of this
Section 7.1(b), Section 752(c) of the Code and any other applicable provisions
of the Code and Regulations shall be taken into account.

This Section 7.1(b) and other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations. If the Managing Member determines that it is prudent to
modify the manner in which the Capital Accounts, or any charges or credits
thereto (including charges or credits relating to liabilities which are secured
by contributions or distributed property or which are assumed by the Company or
by Members), are computed in order to comply with such Regulations, the Managing
Member may make such modification, but only if it is not likely to have a
material effect on the amounts to be distributed to any Member pursuant to
Section 8.1, Section 8.2 or Section 10.3 upon the dissolution of the Company.
The Managing Member also shall (c) make any adjustments that may be necessary or
appropriate to maintain equality between the Capital Accounts of the Members and
the amount of capital reflected on the Company’s balance

 

28



--------------------------------------------------------------------------------

sheet, as computed for book purposes, in accordance with Regulations
Section 1.704-1(b)(2)(iv)(q), and (d) make any appropriate modifications in the
event unanticipated events might otherwise cause this Agreement not to comply
with Regulations Section 1.704-1(b).

7.2 General Allocation Rules.

After giving effect to the special allocations set forth in Section 7.3, all
Profits and Losses (and to the extent necessary, as set forth in clauses (a),
(b) and (c) of this Section 7.2, items of gross income, gain, expense and loss)
of the Company shall be allocated to the Members as follows:

(a) If the Company has Profits for any Fiscal Year (determined prior to giving
effect to this clause (a)), each Member whose Partially Adjusted Capital Account
is greater than its Target Capital Account shall be allocated, proportionately,
items of Company expense or loss for such Fiscal Year equal to the difference
between its Partially Adjusted Capital Account and Target Capital Account. If
the Company has insufficient items of expense or loss for such Fiscal Year to
satisfy the previous sentence with respect to all such Members, the available
items of expense or loss shall be allocated among such Members in proportion to
such differences.

(b) If the Company has Losses for any Fiscal Year (determined prior to giving
effect to this clause (b)), each Member whose Partially Adjusted Capital Account
is less than its Target Capital Account shall be allocated, proportionately,
items of Company gain or income for such Fiscal Year equal to the difference
between its Partially Adjusted Capital Account and Target Capital Account. If
the Company has insufficient items of income or gain for such Fiscal Year to
satisfy the previous sentence with respect to all such Members, the available
items of income or gain shall be allocated among such Members in proportion to
such differences.

(c) Any remaining Profits or Losses (as computed after giving effect to clauses
(a) and (b) of this Section 7.2) shall be allocated among the Members so as to
reduce, proportionately, the differences between their respective Partially
Adjusted Capital Accounts and Target Capital Accounts for the period under
consideration. To the extent possible, each Member shall be allocated a pro rata
share of all Company items allocated pursuant to this clause (c). No portion of
such Profits, if any, shall be allocated to a Member whose Partially Adjusted
Capital Account for the period under consideration is greater than its Target
Capital Account for such period; and no portion of such Losses, if any, shall be
allocated to a Member whose Target Capital Account for the period under
consideration is greater than its Partially Adjusted Capital Account for such
period.

7.3 Special Allocations. The following special allocations shall be made in the
following order and priority:

(a) Company Minimum Gain Charge-back. Notwithstanding any other provision of
this Article 7, if there is a net decrease in Company Minimum Gain during any
Company Fiscal Year, each Member shall be specially allocated items of Company
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Regulations Section 1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Sections 1.704-2(f)(6)
and 1.704-2(j)(2) of the Regulations. This

 

29



--------------------------------------------------------------------------------

Section 7.3(a) is intended to comply with the minimum gain charge-back
requirement in Section 1.704-2(f) of the Regulations and shall be interpreted
consistently therewith.

(b) Member Minimum Gain Charge-Back. Notwithstanding any other provision of this
Article 7 except Section 7.3(a), if there is a net decrease in Member Minimum
Gain attributable to a Member Nonrecourse Debt during any Company Fiscal Year,
each Member who has a share of the Member Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such year (and, if necessary, subsequent years) in an amount equal to
such Member’s share of the net decrease in Member Minimum Gain attributable to
such Member Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto. The items to be so allocated shall be determined in
accordance with Sections 1.704-2(i)(4) and 1.704-2(j)(2) of the Regulations.
This Section 7.3(b) is intended to comply with the minimum gain charge-back
requirement in Section 1.705-2(i)(4) of the Regulations and shall be interpreted
consistently therewith.

(c) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in the Regulations
Section 1.704-1(b)(2)(ii)(d)(4) (adjustments for depletion),
1.704-1(b)(2)(ii)(d)(5) (other loss or deduction), or 1.704-1(b)(2)(ii)(d)(6)
(reasonably expected distributions), items of Company income and gain shall be
specially allocated to each such Member in any amount and manner sufficient to
eliminate, to the extent required by the Regulations, the Adjusted Capital
Account Deficit of such Member as quickly as possible, provided that an
allocation pursuant to this Section 7.3(c) shall be made only if and to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Article 7 have been tentatively made as
if this Section 7.3(c) were not in the Agreement.

(d) Gross Income Allocation. In the event any Member has a deficit Capital
Account at the end of any Company Fiscal Year which is in excess of the sum of
(i) the amount such Member is obligated to restore pursuant to any provision of
this Agreement and (ii) the amount such Member is deemed to be obligated to
restore pursuant to Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each
such Member shall be specially allocated items of Company income and gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 7.3(d) shall be made only if and to the extent that
such Member would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Article 7 have been tentatively made as
if this Section 7.3(d) and Section 7.3(c) were not in the Agreement.

(e) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall be
allocated between the Members in proportion to their respective Percentage
Interests.

(f) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Fiscal Year or other period shall be specially allocated to the Member who bears
the economic risk of loss with respect to the Member Nonrecourse Debt to which
such Member Nonrecourse Deductions are attributable in accordance with
Regulations Section 1.704-2(i)(1).

(g) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Code Sections 734(b) or 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts,

 

30



--------------------------------------------------------------------------------

the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis), and such gain or loss shall be specially
allocated to the Members in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Regulations.

(h) Reversal of Regulatory Allocations.

(i) The “Regulatory Allocations” consist of the “Basic Regulatory Allocations,”
as defined in Section 7.3(h)(ii), the “Nonrecourse Regulatory Allocations,” as
defined in Section 7.3(h)(iii), and the “Member Nonrecourse Regulatory
Allocations,” as defined in Section 7.3(h)(iv).

(ii) The “Basic Regulatory Allocations” consist of allocations pursuant to
Section 7.3(c), 7.3(d) and 7.3(g). Notwithstanding any other provision of this
Agreement, other than the Regulatory Allocations, the Basic Regulatory
Allocations shall be taken into account in allocating items of income, gain,
loss and deduction among the Members so that, to the extent possible, the net
amount of such allocations of other items and the Basic Regulatory Allocations
to each Member shall be equal to the net amount that would have been allocated
to each such Member if the Basic Regulatory Allocations had not occurred. For
purposes of applying the foregoing sentence, allocations pursuant to this
Section 7.3(h)(ii) shall only be made with respect to allocations pursuant to
Section 7.3(g) to the extent the Managing Member reasonably determines that such
allocations will otherwise be inconsistent with the economic agreement among the
parties to this Agreement.

(iii) The “Nonrecourse Regulatory Allocations” consist of all allocations
pursuant to Sections 7.3(a) and 7.3(e). Notwithstanding any other provision of
this Agreement, other than the Regulatory Allocations, the Nonrecourse
Regulatory Allocations shall be taken into account in allocating items of
income, gain, loss and deduction among the Members so that, to the extent
possible, the net amount of such allocations of other items and the Nonrecourse
Regulatory Allocations to each Member shall be equal to the net amount that
would have been allocated to each such Member if the Nonrecourse Regulatory
Allocations had not occurred. For purposes of applying the foregoing sentence,
(A) no allocations pursuant to this Section 7.3(h)(iii) shall be made prior to
the Company Fiscal Year during which there is a net decrease in Company Minimum
Gain, and (B) allocations pursuant to this Section 7.3(h)(iii) shall be deferred
with respect to allocations pursuant to Section 7.3(e) to the extent the
Managing Member reasonably determines that such allocations are likely to be
offset by subsequent allocations pursuant to Section 7.3(a).

(iv) The “Member Nonrecourse Regulatory Allocations” consist of all allocations
pursuant to Section 7.3(b) and 7.3(f). Notwithstanding any other provision of
this Agreement, other than the Regulatory Allocations, the Member Nonrecourse
Regulatory Allocations shall be taken into account in allocating items of
income, gain, loss and deduction among the Members so that, to the extent
possible, the net amount of such allocations of other items and the Member
Nonrecourse Regulatory Allocations to each Member shall be equal to the net
amount that would have been allocated to each such Member if the Member
Nonrecourse Regulatory Allocations had not occurred. For purposes of applying
the foregoing sentence, (A) no allocations pursuant to this Section 7.3(h)(iv)
shall be made with respect to allocations pursuant to Section 7.3(f) relating to
a particular Member Nonrecourse Debt prior to the Company Fiscal Year during
which there is a net decrease in Member Minimum Gain attributable to such Member
Nonrecourse Debt, and then only to the extent necessary to avoid any potential
economic distortions caused by such net decrease in Member Minimum Gain, and
(B) allocations pursuant to this Section 7.3(h)(iv) shall be deferred with

 

31



--------------------------------------------------------------------------------

respect to allocations pursuant to Section 7.3(f) relating to a particular
Member Nonrecourse Debt to the extent the Managing Member reasonably determined
that such allocations are likely to be offset by subsequent allocations pursuant
to Section 7.3(b).

(v) The Managing Member shall have reasonable discretion, with respect to each
Company Fiscal Year, to (A) apply the provisions of Sections 7.3(h)(ii),
7.3(h)(iii) and 7.3(h)(iv) in whatever order is likely to minimize the economic
distortions that might otherwise result from the Regulatory Allocations, and
(B) divide all allocations pursuant to Sections 7.3(h)(ii), 7.3(h)(iii) and
7.3(h)(iv) among the Members in a manner that is likely to minimize such
economic distortions.

7.4 Income Tax Elections. In the event of a Transfer of all or part of a
Member’s Interest (or of the interest of a partner in a partnership which is a
Member) because of death or sale, the Company shall, if requested by the
transferee, make the election described in Section 754 of the Code.

7.5 Income Tax Allocations.

(a) Except as otherwise provided in Section 7.5(c), for purposes of Sections 702
and 704 of the Code, or the corresponding sections of any future Federal
internal revenue law, or any similar tax law of any state or other jurisdiction,
the Company’s profits, gains and losses for Federal income tax purposes, and
each item of income, gain, loss or deduction entering into the computation
thereof, shall be allocated among the Members in the same proportions as the
corresponding “book” items are allocated pursuant to this Section.

(b) If any portion of the Profit from a Capital Transaction allocated among the
Members pursuant to Section 7.5(a) is characterized as ordinary income under the
recapture provisions of the Code or is subject to a different rate of tax under
the Code, each Member’s distributive share of taxable gain from the sale of the
property that gave rise to such Profit (to the extent possible) shall include a
proportionate share of the recapture income or income that is subject to a
different rate of tax equal to that Member’s share of prior cumulative
depreciation deductions with respect to the property that give rise to the
recapture income or the income that is subject to a different rate of tax except
to the extent otherwise required by Regulations Sections 1.1245-1(e) and
1.1250-1(f).

(c) Each item of taxable income, gain, loss or deduction attributable to (i) any
property (other than cash) contributed by a Member to the Company, and (ii) any
other property of the Company the Carrying Value of which has been adjusted
pursuant to clause (iii) of the definition of Carrying Value, shall be allocated
among the Members in accordance with Section 704(c) of the Code, using such
method permitted by Section 704(c) of the Code and the Regulations thereunder as
may be selected by the Managing Member so as to take into account the variation,
at the time of contribution or adjustment to Carrying Value, between the
Adjusted Basis and the Carrying Value of such property, as required by
Regulations Section 1.704-1(b)(4)(i) and Section 1.704-3.

(d) Solely for purposes of determining a Member’s proportionate share of the
“excess nonrecourse liabilities” of the Company within the meaning of
Regulations Section 1.752-3(a)(3), the Members’ interests in Company profits
shall be in proportion to their respective Percentage Interests.

 

32



--------------------------------------------------------------------------------

(e) To the extent permitted by Sections 1.704-2(h)(3) and 1.704-2(i)(6) of the
Regulations, the Members shall endeavor to treat distributions of Net Operating
Cash Flow or Capital Proceeds as having been made from the proceeds of a
Nonrecourse Liability or a Member Nonrecourse Debt only to the extent that such
distributions would cause or increase an Adjusted Capital Account Deficit for
any Member.

7.6 Transfers During Fiscal Year. In the event of the Transfer of all or any
part of a Member’s Interest (in accordance with the provisions of this
Agreement) at any time other than the end of a Fiscal Year, the share of Profit
or Loss (in respect of the Interest so Transferred) shall be allocated between
the transferor and the transferee in the same ratio as the number of days in the
Fiscal Year before and after such Transfer. The prior sentence shall not apply
to Profit or Loss from Capital Transactions or to other extraordinary
nonrecurring items. Such amounts shall be allocated between the transferor and
transferee based on the date of closing of the sale or on the date the gain is
realized or the loss incurred, as the case may be.

7.7 Election to be Taxed as Association. The Company shall be treated as a
partnership for federal income tax purposes. No Member or Managing Member shall
cause the Company to elect to be treated other than as a partnership for federal
income tax purposes in accordance with Regulations Section 301.7701-3(c), unless
such election is approved in writing by all Members. If at any time the Company
has just one Member, it shall be disregarded as a separate entity for federal,
state and local tax purposes. The Managing Member, in the Managing Member’s
reasonable discretion, shall have the authority to elect to treat any subsidiary
of the Company that is a corporation as a “Taxable REIT Subsidiary”.

7.8 Assignees Treated as Members. For all purposes of this Article 7, but for no
other purpose, an Assignee shall be treated as a Member and each reference in
this Article 7 to the Members shall be deemed to include Assignees.

ARTICLE 8

DISTRIBUTIONS OF NET OPERATING CASH FLOW

AND CAPITAL PROCEEDS

 

33



--------------------------------------------------------------------------------

8.1 Distributions of Net Operating Cash Flow. Net Operating Cash Flow
distributed shall be reasonably adjusted within 30 days after the end of the
last calendar quarter of each Company Year (and to the extent necessary the
Members agree to make appropriate adjustments among themselves) to ensure that
the amount distributable to each of the Members for the entire Company Year is
equal to the amounts each of the Members would have received under Section 8.1
if the Net Operating Cash Flow was determined for the entire Company Year and
was distributed in a single disbursement as of the end of each Company Year
(such adjustments, for example, shall take into account any increased yield a
Member receives as a result of receiving distributions quarterly instead of
annually). Distributions of Net Operating Cash Flow shall be made to the Members
within thirty (30) days after the close of each calendar quarter (unless
(x) such distribution is not in compliance with law or (y) such distribution
would result in a breach of any covenants or undertakings provided by the
Company (including covenants or undertakings provided for third party financing)
or would, in the opinion of the Members, acting reasonably, be likely to do so
during the following twelve (12) months), in the following order of priority:

(a) For the first Company Year:

(i) First, to CNL, until CNL has received an 13% Cumulative Return, compounded
annually, on the CNL Total Capital Contribution;

(ii) Second, to Sunrise, until Sunrise has received a 13% Return on the Sunrise
Total Capital Contribution;

(iii) Thereafter, the balance, if any, to the Members pro-rata in accordance
with their respective Percentage Interests.

(b) For the second Company Year:

(i) First, to CNL, until CNL has received an 12% Cumulative Return, compounded
annually, on the CNL Total Capital Contribution;

(ii) Second, to Sunrise, until Sunrise has received a 12% Return on the Sunrise
Total Capital Contribution;

(iii) Thereafter, the balance, if any, to the Members pro-rata in accordance
with their respective Percentage Interests.

(c) For the third through sixth Company Years:

(i) First, to CNL, until CNL has received a 11.5% Cumulative Return, compounded
annually, on the CNL Total Capital Contribution;

(ii) Second, to Sunrise, until Sunrise has received a 11.5% Return on the
Sunrise Total Capital Contribution;

(iii) Thereafter, the balance, if any, to the Members pro-rata in accordance
with their then current respective Percentage Interests.

 

34



--------------------------------------------------------------------------------

(d) Following the sixth Company Year, to the Members pro-rata in accordance with
their respective Percentage Interests.

8.2 Distribution of Capital Proceeds. Capital Proceeds shall be distributed
promptly after a Capital Transaction (unless (x) such distribution is not in
compliance with law or (y) such distribution would result in a breach of any
covenants or undertakings provided by the Company (including covenants or
undertakings provided for third party financing) or would, in the opinion of the
Members, acting reasonably, be likely to do so during the following twelve
(12) months) in the following order of priority:

(a) In the event of a Capital Transaction in the first through sixth Company
Years:

(i) First, to CNL, until CNL has received an 14% Cumulative Return, compounded
annually, on the CNL Total Capital Contribution after taking into account all
amounts previously distributed to CNL.

(ii) Second, to Sunrise, until Sunrise has received an 14% Cumulative Return,
compounded annually, on the Sunrise Total Capital Contribution after taking into
account all amounts previously distributed to Sunrise.

(iii) Thereafter, the balance, if any, to the Members pro-rata in accordance
with their then current respective Percentage Interests.

(b) If the Capital Transaction occurs after the sixth Company Year:

(i) First, to CNL, to a 14% Cumulative Return, compounded annually, on the CNL
Total Capital Contribution attributable to years one (1) through six (6) of the
Company, after taking into account all amounts previously distributed to CNL.

(ii) Second, to Sunrise, to a 14% Cumulative Return, compounded annually, on the
Sunrise Total Capital Contribution attributable to years one (1) through six
(6) of the Company, after taking into account all amounts previously distributed
to Sunrise.

(iii) Thereafter, the balance, if any, to the Members pro-rata in accordance
with their then current respective Percentage Interests.

8.3 Distribution Calculations. In applying the terms of Sections 8.1 and
Section 8.2, (a) references to relative Percentage Interests or relative Capital
Contributions will be those in effect at the time of the distribution, (b) until
a particular priority has been satisfied in full, no amounts will be
distributable under any junior priority, and (c) all amounts distributable under
a particular priority will be prorated among the Members in the manner specified
within that priority, and the method of proration applied to each dollar
distributable in that priority will be the same until that priority is satisfied
in full.

8.4 Repayment of Member Loans, Reconciliation Amounts and Other Payments.

(a) Notwithstanding anything to the contrary in Section 8.1 and Section 8.2, if
as a result of a Member Loan, any Member becomes a Non-Contributing Member, then
any

 

35



--------------------------------------------------------------------------------

distributions that would otherwise be payable to the Non-Contributing Member
pursuant to Section 8.1 or Section 8.2 will instead be paid to the Contributing
Member or Members, first to pay any accrued interest and then to pay the
principal amount thereof or until such Member Loan (including any accrued and
unpaid interest) is repaid in full and such amounts will not be deemed to have
passed through the distribution waterfalls set forth in Section 8.1 and
Section 8.2. If there are two or more Contributing Members with respect to the
Member Loan to a Non-Contributing Member, distributions under Section 8.1 or
Section 8.2 will be made pro rata to each Contributing Member in proportion to
the relative principal amount of Member Loans (including accrued and unpaid
interest) that each Contributing Member has outstanding as a percentage of total
outstanding Member Loans made to the Non-Contributing Member by all Contributing
Members. Any distributions paid to a Contributing Member(s) pursuant to this
Section 8.4(a) in respect of a Member Loan will, for tax allocation and all
other purposes of this Agreement, be treated as if they had been distributed to
the Non-Contributing Member, not the Contributing Member or Members.

(b) If any amount that is to be paid by a Member pursuant to Section 4.3(b) has
not been paid by a Member, any distributions that would otherwise be payable to
the Member will instead be used first to pay the payment of any reconciliation
amount owed by a Member to the Company that has not been paid pursuant to
Section 4.3(b) and such amounts will not be deemed to have passed through the
distribution waterfalls set forth in Section 8.1 and Section 8.2.

8.5 Liquidation. Subject to the terms of Sections 8.2(a) and (b), in the event
of the sale or other disposition of all or substantially all of the Company
Assets, the Company shall be dissolves and the proceeds of such sale or other
disposition shall be distributed in liquidation as provided in Article 10,
except that to the extent that the Company receives a purchase money note or
notes in exchange for all or a portion of such assets, the Company shall
continue until such purchase money note or notes have been paid in full.

ARTICLE 9

DISPOSITION OF INTERESTS

9.1 Limitations on Assignments of Interests by Members. Except as set forth in
this Article 9 and other than (i) Transfers by Sunrise or CNL to their
respective Affiliates, (ii) transfers of a minority equity interest in CNL to
CNL Properties Trust, Inc., a Maryland corporation, (iii) Transfers between
Sunrise and CNL or (iv) pledges of, or security or similar interests in the
Interests as may be required by the Lenders to the Company, which in each case
shall be subject to the terms and conditions of the Existing Financing, no
Member shall have the right to Transfer all or any portion of its Interest
without the consent of the other Members in their sole discretion.
Notwithstanding anything to the contrary herein, in no event may CNL Transfer
all or any portion of its Interest unless all necessary consents and approvals
are received from the applicable governmental authority with respect to the
licensure of the Facilities. Any transfer tax or similar tax imposed on Sunrise
or CNL relating to a transaction pursuant to Article 9 will be paid or caused to
be paid by that Member (and the Member will indemnify the Company for any such
transfer tax or similar tax).

9.2 Assignment Binding on Company. No Transfer of all or any part of the
Interest of a Member permitted to be made under this Agreement shall be binding
upon the Company unless and until a duplicate original of such assignment or
instrument of transfer, duly executed and

 

36



--------------------------------------------------------------------------------

acknowledged by the assignor or transferor, has been delivered to the Company,
and such instrument evidences (i) the written acceptance by the assignee of all
of the terms and provisions of this Agreement and (ii) the assignee’s
representation that such assignment was made in accordance with all applicable
laws and regulations. In addition, a Person to whom a Transfer may be made
pursuant to this Article 9, may also be required, in the discretion of the
Members, and as a condition precedent to its becoming a transferee to make
certain representations, warranties and covenants including, without limitation,
representations as to its net worth, sophistication and investment intent.

9.3 Substituted Members.

(a) Members who assign all their Interests pursuant to an assignment or
assignments permitted under this Agreement shall cease to be Members of the
Company except that unless and until a Substituted Member is admitted in its
stead, the assigning Member shall not cease to be a Member of the Company under
the Act and shall retain the rights and powers of a Member under the Act and
pursuant to this Agreement, provided that such assigning Member may, prior to
the admission of a Substituted Member, assign its economic interest in its
Interest, to the extent otherwise permitted under this Article 9. Any Person who
is an assignee of any of the Interest of a Member and who has satisfied the
requirements of Section 9.1 and Section 9.2 shall become a Substituted Member
only when (i) the Managing Member has entered such assignee as a Member on the
books and records of the Company, which the Managing Member is hereby directed
to do upon satisfaction of such requirements, and (ii) such assignee shall have
paid all reasonable legal fees and filing costs in connection with the
substitution as a Member.

(b) Any Person who is an assignee of any of the Interest of a Member but who
does not become a Substituted Member and desires to make a further assignment of
any such Interest, shall be subject to all the provisions of this Article 9 to
the same extent and in the same manner as any Member desiring to make an
assignment of its Interest.

9.4 Acceptance of Prior Acts. Any Person who becomes a Member, by becoming a
Member, accepts, ratifies and agrees to be bound by all actions duly taken
pursuant to the terms and provisions of this Agreement by the Company prior to
the date it became a Member and, without limiting the generality of the
foregoing, specifically ratifies and approves all agreements and other
instruments as may have been executed and delivered on behalf of the Company
prior to said date and which are in force and effect on said date.

9.5 Permitted Transfers.

(a) Notwithstanding anything to the contrary herein, subject to the terms and
conditions of the Existing Financing, the following Transfers shall be deemed
“Permitted Transfers” and shall not require the consent of the other Member,
provided however that (a) any Permitted Transfer by CNL shall be subject to the
Sunrise Purchase Option and, subject to Section 9.5(b) below, the transfer
restrictions described in Section 9.5(a)(iii) and (b) any Permitted Transfer by
Sunrise shall be subject to the CNL Put Right.

(i) any Member may pledge its Interest to a commercial lender in connection with
a financing for the benefit of such Member or its Affiliates (other than the
Refinancing), provided, however, that the definitive loan documentation with
such lender shall provide that such lender shall provide a copy to both Members
hereunder of any notice with respect to such lender’s intent to realize upon the
pledged Interest after an event of default under such

 

37



--------------------------------------------------------------------------------

financing, and the Member which is not subject to the financing shall have the
same period as provided to the defaulting Member under the applicable loan
documents to remedy or cause to be remedied the defaults specified in such
notice (to the extent such defaults are capable of being remedied by such
Member). All sums expended by a Member to cure the loan defaults of a defaulting
Member under this Section 9.5(a)(i) shall be treated as a Member Loan hereunder.
In the event the applicable defaults are not so cured and the lender realizes
upon the defaulting Member’s Interest, such realization shall be a permitted
Transfer hereunder;

(ii) Sunrise and its successors and assigns may sell all or any portion of its
Interest subject to the right of first offer in favor of CNL, on the terms set
forth in Section 12.3 hereof; provided however, that with respect to the voting
rights of any third party purchaser of a portion of the Sunrise Interest, such
rights will be exercised by Sunrise on behalf of such purchaser as if Sunrise
retained 100% of its Interest.

(iii) CNL and its successors and assigns may, subject to the right of first
offer in favor of Sunrise on the terms set forth in Section 12.3 hereof, assign
or sell all or a portion of its Interest to CNL Properties Trust, Inc., a
Maryland corporation, provided that such entity (A) has total assets in excess
of Two Hundred Million Dollars ($200,000,000), (B) has as its advisor (pursuant
to an advisory agreement as to management, acquisition, advisory and
administrative services) an Affiliate of CNL Financial Group, Inc., a Florida
corporation, (C) is not known in the community as being of bad moral character,
and (D) is not in control of or is controlled by any one or more persons who
have been convicted of a felony involving turpitude in any state or federal
court.

(iv) CNL and its successors and assigns may, from and after the second Company
Year and subject to the right of first offer in favor of Sunrise on the terms
set forth in Section 12.3 hereof, sell all or a portion of its Interest to any
party that is not (A) a Competitor of Sunrise or (B) HCP, Inc., a Maryland
corporation (“HCP”), or Ventas, Inc., a Delaware corporation (“Ventas”) or their
respective Affiliates and successors (such Persons referenced in clauses (A) and
(B), each a “Restricted Transferee”); provided however, that with respect to the
voting rights and the CNL Put Right of any third party purchaser of a portion of
the CNL Interest, such rights will be exercised by CNL on behalf of such
purchaser as if CNL retained 100% of its Interest.

(b) Indirect Transfers of CNL’s Interest shall be subject to the restrictions
set forth in Section 9.1, provided, however, that notwithstanding anything else
contained in this agreement, CNL may sell its Interest without receiving the
prior written consent of Sunrise in connection with a CLP Liquidity Event,
provided that the transferee of CLP’s assets in accordance with such Liquidity
Event is not a Restricted Transferee; provided further however that, from and
after such CLP Liquidity Event, (i) the restriction on sales of CNL’s Interest
by the successor to CNL in connection with such CLP Liquidity Event to HCP or
Ventas or their respective Affiliates and successors shall continue only for a
period to expire on the later of (y) two (2) years following such CLP Liquidity
Event or (z) two (2) years following the expiration of the Purchase Option
Lockout Period and (ii) notwithstanding the provisions of Section 12.1, if such
CLP Liquidity Event (other than a CLP Liquidity Event constituting an initial
public offering of the shares of CLP or any Affiliate thereof) occurs prior to
expiration of the Purchase Option Lockout Period, Sunrise shall have the right
to exercise the Sunrise Purchase Option as of the date of such CLP Liquidity
Event. For purposes of clarification, the restriction on sales of the CNL
Interest to Competitors of Sunrise following a CLP Liquidity Event shall not
expire.

 

38



--------------------------------------------------------------------------------

ARTICLE 10

DISSOLUTION OF THE COMPANY;

WINDING UP AND DISTRIBUTION OF ASSETS

10.1 Dissolution.

(a) The Company shall be dissolved and its affairs shall be wound up only upon
the first to occur of the following:

(i) the entry of a decree of judicial dissolution under Section 18-802 of the
Act;

(ii) the termination of the legal existence of the last remaining Member of the
Company or the occurrence of any other event which terminates the continued
membership of the last remaining Member of the Company in the Company unless the
business of the Company is continued in a manner permitted by this Agreement or
the Act. Upon the occurrence of any event that causes the last remaining member
of the Company to cease to be a member of the Company, to the fullest extent
permitted by law, the personal representative of such member is hereby
authorized and directed to, and shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of such Member
in the Company, agree in writing (A) to continue the Company and (B) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a Substituted Member of the Company, effective as of the occurrence
of the event that terminated the continued membership of the last remaining
Member of the Company in the Company;

(iii) a Capital Transaction effecting the sale, exchange, transfer, assignment
or other disposition, directly or indirectly, of all of the Facilities and
receipt of the final payment of any installment obligation received as a result
of any such Capital Transaction;

(iv) the written direction of all of the Members; or

(v) the later of (A) the thirtieth (30th) anniversary of the Effective Date and
(B) the date on which the term of the last Management Agreement expires,
including any renewals thereof.

(b) No Member shall have the right to (i) withdraw or resign as a Member of the
Company, (ii) redeem, or otherwise require redemption of, its Interest or any
part thereof or (iii) to the fullest extent permitted by law, dissolve itself
voluntarily.

(c) Notwithstanding any other provision of this Agreement, the Bankruptcy of any
of the Members shall not cause said Member to cease to be a Member of the
Company and upon the occurrence of such an event, the business of the Company
shall continue without dissolution. To the fullest extent permitted by law, the
Company shall not be dissolved or terminated solely by reason of the Bankruptcy,
removal, withdrawal, dissolution or admission of any Member.

10.2 Winding Up.

 

39



--------------------------------------------------------------------------------

(a) In the event of the dissolution of the Company pursuant to Section 10.1(a),
the Managing Member may wind up the Company’s affairs.

(b) Upon dissolution of the Company and until the filing of a certificate of
cancellation of the Certificate of Formation as provided in the Act, the
Managing Member or a liquidating trustee, as the case may be, may, in the name
of, and for and on behalf of, the Company, prosecute and defend suits, whether
civil, criminal or administrative, gradually settle and close the Company’s
business, dispose of and convey the Company’s property, discharge or make
reasonable provision for the Company’s liabilities, and distribute to the
Members in accordance with Section 10.3 any remaining assets of the Company, all
without affecting the liability of Members and without imposing liability on any
liquidating trustee.

(c) Upon the completion of winding up of the Company, the Managing Member or
liquidating trustee, as the case may be, shall file a certificate of
cancellation of the Certificate of Formation in the Office of the Secretary of
State of the State of Delaware as provided in the Act. The existence of the
Company as a separate legal entity shall continue until cancellation of the
Certificate as provided in the Act.

10.3 Distribution of Assets. Upon the winding up of the Company, the Company
Assets shall be distributed in the following priority:

(a) to the satisfaction of debts and liabilities of the Company owed to
creditors (whether by payment or the making of reasonable provision for payment
thereof), in order of priority as provided by law, other than debts and
liabilities owed to Members, including, without limitation, Member Loans,
including to the payment of expenses of the liquidation and to the setting up of
any reserves that the Managing Member or the liquidating trustee, as the case
may be, shall determine are reasonably necessary for any contingent, conditional
or non-matured liabilities or obligations of the Company or the Members;

(b) to the satisfaction of debts and liabilities of the Company owed to Members;
and

(c) to the Members in accordance with provisions of Section 8.2(a), (b), or
(e) as if such distribution was a distribution of Capital Proceeds.

ARTICLE 11

AMENDMENTS

11.1 Amendments. This Agreement may not be modified, altered, supplemented or
amended except pursuant to a written agreement executed and delivered by all of
the Members.

11.2 Additional Members. Notwithstanding Section 11.1, if this Agreement shall
be amended as a result of adding or substituting a Member, the amendment to this
Agreement shall be signed by all of the Members and by the Person to be added or
substituted and by the assigning Member, if any.

11.3 Documentation. In making any amendments, the Managing Member shall prepare
and file for recordation such documents and certificates as shall be required to
be prepared and filed.

 

40



--------------------------------------------------------------------------------

ARTICLE 12

BUY-SELL; PURCHASE OPTION; RIGHT OF FIRST OFFER

12.1 Purchase Option.

(a) From and after the expiration of the third Company Year (the period
beginning on the Effective Date and ending upon the expiration of the third
Company Year referred to herein as the “Purchase Option Lockout Period”),
subject to Section 9.5(b), Sunrise shall have the option to purchase,
exercisable in Sunrise’s sole discretion, one hundred percent (100%) of CNL’s
Interest in the Company (such option, the “Sunrise Purchase Option”). The
Sunrise Purchase Option shall be exercisable upon not less than ninety (90) days
prior written notice to CNL (the “Purchase Option Notice”) in accordance with
the requirements of Section 13.2 (which notice may be exercised prior to the
expiration of the Purchase Option Lockout Period), provided, however, that the
Sunrise Purchase Option shall no longer be exercisable after the sixth Company
Year (the “Purchase Option Termination Date”). If Sunrise exercises the Sunrise
Purchase Option, CNL will be paid a purchase price equal to the amount necessary
to return to CNL a 16% Internal Rate of Return on the CNL Total Capital
Contributions, after taking into account all amounts previously distributed to
CNL (the “Option Price”). The Option Price shall be calculated by an accounting
firm jointly agreed upon by the Members (the “Independent Accountant”) and the
Members hereby acknowledge that they shall give preference to one of the
following accounting firms as the Independent Accountant: Ernst & Young,
PricewaterhouseCoopers, KPMG, or Deloitte Touche, within three (3) Business Days
of the issuance of the Purchase Option Notice, and such accountant shall notify
Sunrise and CNL of such amounts in writing upon such calculation. For purposes
of calculating the Option Price, as applicable, any amounts paid to CNL by
Sunrise with respect to any claim for breach of obligations, representations or
warranties of Sunrise or the Company under the Purchase Agreement in accordance
with the terms thereof, whether in settlement of such claim or pursuant to a
judgment issued against Sunrise or the Company in connection with such claim or
otherwise, shall be credited at closing against the Option Price. For purposes
of clarity, the Sunrise Purchase Option shall apply to CNL’s Interest in the
Company but not to any interest in CNL.

(b) The closing of the Transfer of CNL’s Interest in accordance with the Sunrise
Purchase Option shall be in accordance with Section 12.4 below and shall take
place not earlier than ninety (90) days after Sunrise issues the Purchase Option
Notice, unless Sunrise and CNL mutually agree to an earlier closing date (the
“Purchase Option Closing Date”). At the closing, CNL shall transfer its Interest
free and clear of all Liens and withdraw as Managing Member in consideration of
its receipt of the Option Price, as applicable, by wire transfer of immediately
available funds. The Members shall not invoke the provisions of Section 12.2 or
Section 12.3 during any period when the Sunrise Purchase Option has been invoked
but closing thereunder has not yet occurred. During the period commencing upon
the issuance of the Purchase Option Notice and ending on the Purchase Option
Closing Date, all decisions regarding the management and operations of the
Company, whether or not such decisions are Major Decisions, shall be decided
jointly between the Members.

12.2 Buy Sell.

(a) At any time from and after the Purchase Option Termination Date, provided
Sunrise has not exercised the Sunrise Purchase Option on or before such Purchase
Option Termination Date, either Member (the “Offeror”) may give to the other
Member (the “Offeree”) a written notice in accordance with the requirements of
Section 13.2 (a “Buy-Sell Notice”) stating the

 

41



--------------------------------------------------------------------------------

Offeror’s determination of the price for the assets of the Company if the
Company was sold to a third party purchaser for fair market value, free and
clear of all liabilities, (the “Buy-Sell Price”), and stating that the Offeror
will either (i) pay to the Offeree in exchange for all the Offeree’s Interest an
amount (the “Offer Amount”) equal to the cash amount that the Offeree would have
received in respect of the Offeree’s Interest pursuant to Section 8.2, net of
the Transfer Expenses, in the event of a liquidating Capital Transaction on the
date of delivery of the Buy-Sell Notice for a sales price equal to the Buy-Sell
Price or (ii) sell all the Offeror’s Interest to the Offeree in exchange for an
amount (the “Selling Amount”) equal to the cash amount Offeror would have
received pursuant to Section 8.2, net of the Transfer Expenses, in the event of
a liquidating Capital Transaction on the date of delivery of the Buy-Sell Notice
for a sales price equal to the Buy-Sell Price. The Offer Amount and Selling
Amount shall be calculated by an independent accountant acting on behalf of the
Company within three (3) Business Days of the issuance of the Buy-Sell Notice,
and such accountant to notify both the Offeror and Offeree of such amounts in
writing upon such calculation.

(b) The Offeree shall have a period of thirty (30) days after its receipt of the
Buy-Sell Notice within which to give the Offeror written notice in accordance
with the requirements of Section 13.2 (the “Reply Notice”) whether the Offeree
shall (i) sell its Interest to the Offeror for the Offer Amount or (ii) buy the
Offeror’s Interest for the Selling Amount. In the event that the Reply Notice is
not so given prior to the expiration of the thirty (30) day period, the Offeree
shall be deemed to have accepted the offer to sell its entire Interest to the
Offeror for the Offer Amount. Within ten (10) Business Days after the receipt or
deemed receipt of the Reply Notice, the purchaser of the Interest shall deliver
a ten percent (10%) cash deposit to the selling party.

(c) Closing of the Transfer of the Offeror’s or Offeree’s Interest in accordance
with the Offeree’s election will take place within one hundred twenty (120) days
after receipt or deemed receipt by the Offeror of the Reply Notice, unless the
selling and the purchasing party mutually agree to an earlier closing date (the
“Buy/Sell Closing Date”). At the closing, the selling Member (the “Buy/Sell
Seller”) shall transfer its Interest free and clear of all Liens in
consideration of its receipt by wire transfer of the purchase price on the terms
and conditions set forth in Section 12.4 below. Should either Member default in
its obligation to close when it is obligated to do so, (i) the defaulting
purchasing party shall forfeit the deposit, (ii) the defaulting Member shall
have no further ability to invoke the provisions of this Section 12.1 and
(iii) the non-defaulting Member (A) shall have the right to buy the defaulting
Member’s Interest for a Buy-Sell Price that shall be reduced by ten percent
(10%), which right shall continue for a period of thirty (30) days following the
default of the defaulting purchasing party and (B) shall be entitled to specific
performance of such obligation. If the non-defaulting Member exercises the right
set forth in the foregoing clause (iii), the closing of the purchase of the
defaulting Member’s Interest shall occur subject to and in accordance with the
provisions of Section 12.4.

12.3 Right of First Offer.

(a) Subject to the terms and conditions of Article 9 of this Agreement and
notwithstanding anything to the contrary contained herein, if, at any time,
(i) Sunrise intends to sell all or a portion of its Interest pursuant to
Section 9.5(a)(ii), or (ii) CNL intends to sell all or a portion of its Interest
pursuant to Section 9.5(a)(iii), such Member (the “Transferor Member”) shall
give a notice (“Transfer Notice”) to the other Member (the “Non-Transferor
Member”) that the Transferor Member intends to Transfer such portion of its
Interest to a third party and, upon receipt of such Transfer Notice the
Non-Transferor Member shall determine a price for the assets of the Company if
the Company was sold to a third party purchaser for fair market value, free and
clear of all liabilities

 

42



--------------------------------------------------------------------------------

(the “Transfer Price”). Within ten (10) Business Days of receipt of the Transfer
Notice, the Non-Transferor Member shall notify the Transferor Member as to its
determination of the Transfer Price (the “Transfer Price Notice”). Upon receipt
of such Notice, the Transferor Member shall either accept or reject the Transfer
Price. If the Transfer Price is accepted, the Transferor Member shall so notify
the Non-Transferor Member (“Acceptance Notice”) and within three (3) Business
Days of acceptance, the Independent Accountant acting on behalf of the Company
shall determine the cash amount (the “ROFO Amount”) that the Transferor Member
would have received in respect of such portion of the Transferor Member’s
Interest pursuant to Section 8.2, net of the Transfer Expenses, in the event of
a Liquidation Capital Transaction on the date of delivery of the Transfer Notice
for a sales price equal to the Transfer Price, and shall notify the Transferor
Member and Non-Transferor Member of the same. Upon delivery and acceptance of
the ROFO Amount, the Non-Transferor Member shall purchase the Transferor Members
interest in accordance with the provisions of Section 12.4 of this Agreement. If
the Transfer Price is rejected, the Transferor Member shall so notify the
Non-Transferor Member (“Rejection Notice”) and the Transferor Member shall be
free to sell its Interest to any third party in accordance with Section 12.3(b)
of this Agreement. The failure of a Transferor Member to deliver either an
Acceptance Notice or a Rejection Notice within such period of time shall be
deemed to be the delivery by such Non-Transferor Member of a Rejection Notice.
If the Non-Transferor Member fails to deliver a Transfer Price Notice within the
time period set forth herein, the Transferor Member shall be free to sell its
Interest to any third party.

(b) Subject to the restrictions of Section 9.5, the Transferor Member shall at
all times be free to negotiate with any prospective third party purchasers of
its Interest and, if no Acceptance Notice has been timely delivered by any
Non-Transferor Member, the Transferor Member may sell all or a portion of its
Interest to a bona fide third-party purchaser (the “Third Party Purchaser”) for
an amount that is at least ninety five percent (95%) of the ROFO Amount and upon
other material terms no more favorable to such Third Party Purchaser than were
the material terms offered to the Non-Transferor Member, provided that (i) such
purchase price is payable in immediately available funds, (ii) the Transferor
Member and the Third Party Purchaser enter into a contract of sale not later
than ninety (90) days after the date the Rejection Notices were delivered or
deemed delivered and (iii) the Transferor Member and the Third Party Purchaser
close the Transfer at any time within one hundred twenty (120) days after the
date the Rejection Notices were delivered or deemed delivered, on the terms and
conditions set forth in Section 12.4 below. In such case, the Third Party
Purchaser shall become a Member hereunder; provided however, that with respect
to the voting rights of the Third Party Purchaser, if less than 100% percent of
the Interest of a Member is transferred to a Third Party Purchaser, such rights
will be exercised by the Transferor Member on behalf of the Third Party
Purchaser as if the Transferor Member retained 100% of its Interest.

12.4 CNL Put Right

(a) CNL shall have the one-time right (the “CNL Put Right”), to require Sunrise
to acquire a portion of CNL’s Interest in the Company up to a 10% interest in
the Company (the “CNL Put Interest”) within six (6) months after the Existing
Financing Maturity Date, by written notice delivered by CNL to Sunrise given at
least six (6) months prior to the Existing Financing Maturity Date (the “Put
Notice”). If CNL timely delivers the Put Notice, then Sunrise shall acquire the
CNL Put Interest for the CNL Put Purchase Price (as hereinafter defined) within
six (6) months after the Existing Financing Maturity Date (the “Put Exercise
Outside Closing Date”). For purposes hereof, the “CNL Put Purchase Price” shall
be an amount necessary to return to CNL a 13% Internal Rate of Return on that
portion of the CNL Total

 

43



--------------------------------------------------------------------------------

Capital Contribution that bears the same relationship as the CNL Put Interest
bears to CNL’s then-current Interest after taking into account all amounts
previously distributed to CNL. The CNL Put Purchase Price shall be calculated by
an Independent Accountant and the Members hereby acknowledge that they shall
give preference to one of the following accounting firms as the Independent
Accountant: Ernst & Young, PricewaterhouseCoopers, KPMG, or Deloitte Touche,
within three (3) Business Days of the issuance of the Put Notice, and such
accountant shall notify Sunrise and CNL of such amounts in writing upon such
calculation. If CNL Transfers a portion of its Interest in accordance with and
subject to the terms and provisions hereof, then CNL shall also have the right
to transfer all or a portion of the CNL Put Right to such transferee provided
that (a) CNL notifies Sunrise at the time of the transfer that all or a portion
of the CNL Put Right has been transferred to such transferee and (b) CNL and
such transferee must act together in exercising the CNL Put Right and selling
the CNL Put Interest to Sunrise hereunder. For the avoidance of doubt, in no
event shall Sunrise have any obligation under this Section 12.4 to acquire more
than a 10% interest in the Company.

(b) If Sunrise defaults in its obligation to purchase the CNL Put Interest and
pay the CNL Put Purchase Price by the Put Exercise Outside Closing Date, then
following the Put Exercise Outside Closing Date, as CNL’s sole and exclusive
remedies therefor, (i) notwithstanding that the Purchase Option Termination Date
has not then occurred, CNL shall have the right to initiate the Buy-Sell
procedure in accordance with and subject to the terms Section 12.2 above,
mutatis mutandis, and (ii) CNL, upon written notice to Sunrise, shall have the
right to cause the Company and each Operating Lessee to, and upon receipt of
such notice Sunrise shall cause Manager to, enter in to an amendment to the
Manager Pooling Agreement providing that there shall be no Incentive Fee payable
thereunder from and after the Put Exercise Outside Closing Date.

(c) Sunrise shall designate a closing date (the “Put Exercise Closing Date”),
which must be a Business Day not later than the Put Exercise Outside Closing
Date. Sunrise shall notify CNL in writing of the Put Exercise Closing Date not
less than ten (10) days prior thereto. If Sunrise does not designate the Put
Exercise Closing Date within seventy-five (75) days following the Put Notice,
then the Put Exercise Closing Date shall automatically be the Put Exercise
Outside Closing Date; provided, however, that if that date is not a Business
Day, then the Put Exercise Closing Date shall be the Business Day next following
such date.

12.5 Closing.

(a) At the closing on (i) the date of the closing of the purchase by the
Non-Transferor Member or the Third Party Purchaser, (as applicable, the “ROFO
Recipient”), of the Transferor Member’s Interests which is the subject of a the
right of first offer in accordance with Section 12.3 above (the “ROFO Closing
Date”), (ii) the Purchase Option Closing Date in accordance with Section 12.1
above, (iii) the Buy/Sell Closing Date in accordance with Section 12.2 above, or
(iv) the Put Exercise Closing Date in accordance with Section 12.4 above (as the
case may be, the “Closing Date”) the Transferor Member (on the ROFO Closing
Date), CNL (on the Purchase Option Closing Date or the Put Exercise Closing
Date) or Buy/Sell Seller (on the Buy/Sell Closing Date), respectively, (as the
case may be, the “Seller”), shall execute and deliver to the ROFO Recipient,
Sunrise, or Buy/Sell Purchaser, respectively (as the case may be, the
“Purchaser”), an assignment of the Seller’s Interest (or with respect to the
ROFO Closing Date or the Put Exercise Closing Date, such portion of such
Seller’s Interest which is subject to the assignment) (which assignment shall

 

44



--------------------------------------------------------------------------------

warrant Seller’s ownership of the Interest being sold to be free and clear of
all liens and other encumbrances) and such other instruments as the Purchaser
may reasonably require, to give it good and lien free title to all of the
Seller’s right, title and interest in the Company, subject to the terms of this
Agreement. If the Purchaser has elected to have the Seller convey the Seller’s
Interest to a designee or nominee of the Purchaser, the Company shall thereafter
continue. In such event, the Purchaser and the Company shall indemnify the
Seller against claims and liabilities of the Company arising after the date of
such conveyance.

(b) On the Closing Date, the Purchaser shall, at its option, (i) obtain a full
release of the Seller (or a partial release in the event the Seller continues to
be a Member after the Closing Date in connection with the sale of a partial
Interest to the Third Party Purchaser) from all liability, direct or contingent,
by all holders of all Company and/or Subsidiary debts, obligations or claims
against the Seller for which the Seller is or may be personally liable with
respect to the period from and after the Closing Date, except for any debts,
obligations or claims which are fully insured by public liability insurer(s)
reasonably acceptable to the Seller; or (ii) cause all such debts, obligations
or claims to be paid in full on the Closing Date.

(c) In the event of a contemplated transfer to take place pursuant to
Section 12.1, Section 12.2 or Section 12.3 of this Agreement, the Seller shall
be entitled to receive distributions of available cash for the period ending at
11:59 p.m. of the day immediately preceding the Closing Date. All provisions
allocating profits, losses, gains, deductions and credits for tax purposes shall
remain in effect through the Closing Date.

(d) The Managing Member is hereby authorized to execute and deliver all
documents, instruments and agreements deemed necessary or desirable by the
Managing Member in its reasonable discretion to consummate the sale of the
applicable Interest on the terms required by this Agreement to a Third Party
Purchaser. If any Member is required to execute any such documents, instruments
or agreements, such Member shall execute the same upon the request of the
Managing Member so long as the same are on terms and conditions which are
reasonable and customary and do not increase the liability of such Member in
such Member’s reasonable discretion.

(e) If a Facility or Facilities are damaged by fire or other casualty or if any
Person possessing the right of eminent domain shall give notice of an intention
to take or acquire any part of a Facility or the underlying Property of such
Facilities, and such notice is given between the date of election or deemed
election by the Purchaser, and the Closing Date (if any), the following shall
apply:

(i) If the Facility or Facilities are not substantially damaged (which shall be
deemed to mean damage, the repair of which is reasonably estimated to cost no
greater than the $10,000,000 with respect to any particular Facility), then the
Purchaser (if any) shall be required to complete the transaction and the
insurance proceeds or the relevant part thereof shall be retained by the Company
and the Seller (if any) shall not be entitled to any portion thereof and shall
credit Purchaser for Seller’s pro rata share (based on the Seller’s Percentage
Interest immediately prior to the Closing Date) of any deductible.

(ii) If the Facility or Facilities are substantially damaged (which shall mean a
casualty which is reasonably estimated to cost more than $10,000,000 with
respect to any particular Facility, or if a taking of a Facility or Facilities
worth at least $10,000,000 with respect to any particular Facility shall occur,
then the Purchaser shall have the option to either (a) accept the

 

45



--------------------------------------------------------------------------------

Facilities in an “as is” condition in which event any insurance or condemnation
proceeds, settlements and awards or the relevant part thereof shall be retained
by the Company and the Seller shall not be entitled to any portion thereof and
shall credit Purchaser for Seller’s pro rata share (based on the Seller’s
Percentage Interest immediately prior to the Closing Date) of any deductible, or
(b) cancel the purchase.

(iii) From and after the determination of the Closing Date, but prior to such
Closing Date, provided that the purchase has not been canceled by the Purchaser
pursuant to Section 12.4(e)(ii), the Company shall not settle any claim relating
to a casualty that damages the Facilities or a taking or acquisition of the
Facilities without the prior consent of the Purchaser.

(iv) In the event that the purchase is canceled by the Purchaser pursuant to the
above provisions, this Agreement shall remain in effect and continue to be
binding on the parties and either Member shall thereafter have the right to
continue to exercise its respective rights under Section 12.1, Section 12.2 and
Section 12.3 above.

12.6 Release from Guaranties. As a condition to the buyout of a Member pursuant
to the foregoing Sections 12.1 through 12.3, such Member and all of its
Affiliates shall be released from the obligation to guarantee any of the
obligations of the Company or any of its Subsidiaries or Affiliates under any
financing. If either Member is the selling party, the other Member shall, at its
expense, secure the release from all lenders (without releasing any claim the
Company may have against the applicable guarantor) of outstanding Affiliate
Guaranties executed by the applicable Sunrise Guarantor or CNL Guarantor or
their respective Affiliates (other than obligations accrued prior to the
transfer under any customary recourse carve-out guarantees) and, to the extent
required, obtain the consent of all lenders to the buy-out of such Member (or
cause the applicable loans to be repaid at closing).

12.7 Upon Termination of Management Agreement. Notwithstanding the time
limitations in Section 12.1 above, if all but not less than all of the
Management Agreements are terminated for any reason prior to the Purchase Option
Termination Date, Sunrise and CNL shall have the right to initiate the buy-sell
options set forth in Section 12.1 prior to the Purchase Option Termination Date.

12.8 Enforcement. It is expressly agreed that the remedy at law for breach of
the obligations of the Members set forth in this Article XII is inadequate in
view of (a) the complexities and uncertainties in measuring the actual damage to
be sustained by reason of the failure of a Member to comply fully with such
obligations, and (b) the uniqueness of the Company business and the Member’s
relationships. Accordingly, each of such obligations shall be, and is hereby
expressly made, enforceable by a specific performance.

12.9 Existing Financing. The terms and provisions of this Article XII shall be
subject to the terms and conditions of the Existing Financing.

ARTICLE 13

MISCELLANEOUS

 

46



--------------------------------------------------------------------------------

13.1 Further Assurances. Each party to this Agreement agrees to execute,
acknowledge, deliver, file and record such further certificates, amendments,
instruments and documents, and to do all such other acts and things, as may be
required by law or as, in the reasonable judgment of the Managing Member, may be
necessary or advisable to carry out the intent and purpose of this Agreement so
long as such acts and things do not increase the obligations or diminish the
rights of any of the Members.

13.2 Notices.

(a) Any and all notices, including any demands, consents, approvals, offers,
elections and other communications required or permitted under this Agreement
shall be deemed adequately given if in writing, addressed to the recipient of
the notice at the addresses set forth below (or to such other addresses as the
parties may specify by due notice to the others parties) and if delivered either
(a) in hand, in which case it will be deemed delivered on the date of delivery
or on the date delivery was refused by the addressee, (b) by United States mail,
postage prepaid, registered or certified, with return receipt requested, in
which case it will be deemed delivered on the date of delivery as established by
the return receipt (or the date on which the return receipt confirms that
acceptance of delivery was refused by the addressee), (c) by Federal Express or
similar expedited commercial carrier, with all freight charges prepaid, in which
case it will be deemed delivered on the date of delivery as established by the
courier service confirmation (or the date on which the courier service confirms
that acceptance of delivery was refused by the addressee), or (d) by facsimile
transmission with a hard copy to follow by any of the other methods above, in
which case it will be deemed delivered on the day and at the time indicated in
the sender’s automatic acknowledgment. If a notice is sent to a party, then
copies of such notice under this Section shall also be sent by the same delivery
method to the copy recipients. Whenever under this Agreement a notice is
required to be delivered on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
required delivery shall automatically be extended to the next Business Day. All
such notices shall be addressed as follows:

 

To CNL or the Managing Member:   

c/o CNL Income SL II Holding, LLC

CNL Center at City Commons, Suite 1300

450 South Orange Avenue

Orlando, Florida 32801

Attention: Holly Greer, Esq., SVP and General Counsel

Telecopy No.: (407) 540-2544

Telephone No.: (407) 540-7546

E-mail: Holly.Greer@cnl.com

With a copy to:

  

Lowndes, Drosdick, Doster, Kantor & Reed

215 North Eola Drive

Orlando, Florida 32801

Attention: Peter E. Reinert, Esq.

Telecopy No.: 407-843-4444

Telephone No.: 407-418-6291

E-mail: peter.reinert@lddkr.com

 

47



--------------------------------------------------------------------------------

To Sunrise:

  

c/o Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attn: Chief Investment & Administrative Officer

Telecopy No.: (703) 744-1601

Telephone No.: (703) 854-0683

With a copy to:

  

c/o Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attention: General Counsel

Telecopy No.: (703) 854-0334

Telephone No.: (703) 744-1601

With a copy to:

  

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attention: Eugene A. Pinover

Telecopy No.: (212) 728-9254

Telephone No.: (212) 728-8254

E-mail: epinover@willkie.com

(b) Notices, demands, requests, consents, approvals, offers, elections and other
communications given by an attorney named below on behalf of its client and sent
to the other party to this Agreement in the manner set forth in this Section
shall have the same effect as if given by a party to this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, it is
understood that notices to each party’s outside counsel shall be given as a
courtesy only and failure to provide such notice shall not in any way affect or
diminish the validity of the notice given to any party under this Agreement. By
notice given as provided in this Section, the parties to this Agreement and
their respective successors and assigns shall have the right from time to time
and at any time during the Term to change their respective addresses effective
five (5) Business Days after the date of receipt by the other parties of such
notice and each party shall have the right to specify as its address any other
address within the United States of America.

13.3 Headings and Captions. All headings and captions contained in this
Agreement and the table of contents hereto are inserted for convenience only and
shall not be deemed a part of this Agreement.

13.4 Variance of Pronouns. All pronouns and all variations thereof shall be
deemed to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the person or entity may require.

13.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute one

 

48



--------------------------------------------------------------------------------

Agreement. The submission of a signature page transmitted by facsimile (or
similar electronic transmission facility) shall be considered as an “original”
signature page for purposes of this Agreement so long as the original signature
page is thereafter transmitted by mail or by other delivery service and the
original signature page is substituted for the facsimile signature page in the
original and duplicate originals of this Agreement.

13.6 Governing Law; Litigation, Jurisdiction and Waiver of Jury Trial.

(a) This Agreement will be governed by, and construed in accordance with, the
laws of the State of Delaware without regard to conflict of laws principles.

(b) For the purposes of any suit, action or proceeding involving this Agreement,
the parties each hereby expressly and irrevocably submits to the jurisdiction of
all federal and state courts sitting in the Commonwealth of Virginia and the
State of Florida which courts shall have jurisdiction over any such suit, action
or proceeding commenced by any party. The parties consent to service of process,
wherever made, by certified mail return receipt requested, personal service or
any other method permitted by applicable law and the rules of the applicable
court. In furtherance of such agreement, the parties agree, upon the request of
any party, to discontinue (or agree to the discontinuance of) any such suit,
action or proceeding pending in any other jurisdiction.

(c) Each party hereby irrevocably waives any objection that either party may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement brought in any federal or state
court sitting in the Commonwealth of Virginia or the State of Florida and hereby
further irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

(d) If for any reason, the state and federal courts sitting in the Commonwealth
of Virginia or the State of Florida refuse to exercise jurisdiction over the
proceeding or any party, then litigation as permitted herein may be brought in
any court of competent jurisdiction in the United States of America.

(e) EACH PARTY HEREBY WAIVES, IRREVOCABLY AND UNCONDITIONALLY, TRIAL BY JURY IN
ANY ACTION BROUGHT ON, UNDER OR BY VIRTUE OF OR RELATING IN ANY WAY TO THIS
AGREEMENT OR ANY OF THE DOCUMENTS EXECUTED IN CONNECTION HEREWITH, THE FACILITY,
OR ANY CLAIMS, DEFENSES, RIGHTS OF SET-OFF OR OTHER ACTIONS PERTAINING HERETO OR
TO ANY OF THE FOREGOING.

13.7 Arbitration.

(a) Any dispute with respect to the matters described in Sections 3.5 and 5.5(b)
under this Agreement for which arbitration in accordance with Section 13.7 is
expressly provided shall be determined by binding arbitration proceeding (the
“Arbitration Proceeding”) administered by the American Arbitration Association
(“AAA”) under its Commercial Arbitration Rules and Expedited Procedures, in
effect at the time of the demand for arbitration, provided, however, that to the
extent any provision of this Section modifies, adds to, or is inconsistent with
any provisions of those rules and procedures, the provisions of this Section
shall control. Arbitration will be conducted before a single arbitrator in
Washington, D.C., Alexandria, VA, McLean, VA, Bethesda, MD, or Orlando, FL (the
“Venue”). The parties hereby acknowledge and agree that the party which did not

 

49



--------------------------------------------------------------------------------

initiate the Arbitration Proceeding shall have the right to elect the Venue in
its sole discretion, which shall be binding on both parties. The choice of law
provisions set forth in Section 13.6 shall apply in any such Arbitration
Proceeding. Any dispute, disagreement, or controversy arising out of or relating
to this Agreement for which arbitration is not expressly provided as the means
of resolution may be resolved by litigation as provided in Section 13.6 or by
other lawful means.

(b) The party desiring arbitration shall provide written notice in accordance
with the requirements of Section 13.2 to the other party (the “Arbitration
Notice”) indicating (i) the matter in controversy and (ii) the name, contact
information and professional resume of the proposed arbitrator meeting the
requirements for a qualified and independent arbitrator set forth in
Section 13.7(c) (“Initial Arbitrator”) to arbitrate such matter in controversy.
If the party receiving the Arbitration Notice rejects the Initial Arbitrator set
forth in the Arbitration Notice it shall object by written notice in accordance
with the requirements of Section 13.2 (“Objection Notice”) delivered to the
other party within seven (7) Business Days of the receipt of the Arbitration
Notice. The Objection Notice shall contain the name, contact information and
professional resume of a different arbitrator meeting the requirements for a
qualified and independent arbitrator set forth in Section 13.7(c) (“Secondary
Arbitrator”) to arbitrate the matter in controversy set forth in the Arbitration
Notice. If the party receiving the Objection Notice rejects the Secondary
Arbitrator, it shall object in writing (“Secondary Objection Notice”) to the
other party within seven (7) Business Days after the receipt of the Objection
Notice. If neither the Initial Arbitrator nor the Secondary Arbitrator is
accepted by the parties, the party which delivered the Arbitration Notice shall
instruct the Initial Arbitrator and the Secondary Arbitrator to agree, within
five (5) Business Days after receipt of the Secondary Objection Notice, upon an
arbitrator (“Appointed Arbitrator”) meeting the requirements for a qualified and
independent arbitrator set forth in Section 13.7(c). If they agree upon an
Appointed Arbitrator who is prepared to act as the Appointed Arbitrator, the
Initial Arbitrator and Secondary Arbitrator shall deliver written notice of the
name, contact information and professional resume of the Appointed Arbitrator to
each party simultaneously. The appointment of the Appointed Arbitrator shall be
a final decision, which shall not be subject to objection by either party,
unless either party to this Agreement within five (5) Business Days after such
selection of an Appointed Arbitrator, gives written notice in accordance with
the requirements of Section 13.2 of this Agreement to the other party, in
writing, that such Appointed Arbitrator fails to meet the requirements for a
qualified and independent arbitrator set forth in Section 13.7(c) and provides
specific information in such written notice as to the reasons why such failure
exists.

(c) In the event the Initial Arbitrator and the Secondary Arbitrator cannot
agree on an Appointed Arbitrator or if such appointed Arbitrator is unwilling to
act as the Appointed Arbitrator or if either party objects to the Appointed
Arbitrator within five (5) Business Days after the selection of such Appointed
Arbitrator, as permitted in this Section 13.7, then either party may petition
the AAA (or any successor body of similar function) to appoint an arbitrator
within five (5) Business Days of such petition using the following criteria:
such arbitrator shall be (i) with respect to physical property matters, a
licensed professional engineer or registered architect having at least ten
(10) years experience in the design or construction of similar senior housing
facilities, (ii) with respect to financial matters, a partner in a “Big Four
Accounting Firm” with at least ten (10) years experience with the type of matter
in dispute, (iii) with respect to property management issues, an individual who
shall have had at least ten (10) years experience managing similar senior
housing facilities in the market place for the matter in dispute and (iv) be
neutral and shall have had no prior notice, information or discussions
concerning such controversy and shall not be employed by or associated with
either party or any Affiliate of either of them, or any of their respective
agents or affiliates at such time or for the previous ten (10) years. If the
dispute involves more than one type of

 

50



--------------------------------------------------------------------------------

matter, then the Appointed Arbitrator may be (v) an individual with expertise in
any one of the types of matters in dispute, or (vi) a retired judge.

(d) The Arbitration Proceedings shall commence fifteen (15) Business Days after
the engagement or appointment of the appropriate arbitrator pursuant to this
Section 13.7. The arbitrator shall make a determination within ten (10) Business
Days after conclusion of the Arbitration Proceeding.

(e) The costs and expenses of an Arbitration Proceeding including the
administrative fees and costs, expert fees and the arbitrator’s fees and costs,
shall be shared equally by CNL and Sunrise, and each party shall bear its own
counsel, expert, administrative fees and other professional fees and expenses
with respect to such Arbitration Proceeding; provided, however, that the
Appointed Arbitrator may (but shall not be required to), in the exercise of
his/her best judgment, assess one party for a part or all of the costs of the
other party, including, without limitation, the costs of the Arbitration
Proceeding.

(f) Any arbitrator’s final decision and award shall be in writing, shall be
binding on the parties and shall be non-appealable, and counterpart copies
thereof shall be delivered to both parties. A judgment or order based upon such
award may be entered in any court of competent jurisdiction. All actions
necessary to implement the decision of the arbitrator shall be undertaken as
soon as possible, but in no event later than three (3) Business Days after the
rendering of such decision.

13.8 Partition. The Members hereby agree that no Member nor any
successor-in-interest to any Member shall have the right to have the property of
the Company partitioned, or to file a complaint or institute any proceeding at
law or in equity to have the property of the Company partitioned, and each
Member, on behalf of himself, his successors, representatives, heirs and
assigns, hereby waives any such right.

13.9 Invalidity. Every provision of this Agreement is intended to be severable.
The invalidity and unenforceability of any particular provision of this
Agreement in any jurisdiction shall not affect the other provisions of this
Agreement, and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision were omitted.

13.10 Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors, executors, administrators, legal
representatives, heirs and legal assigns and shall inure to the benefit of the
parties hereto and, except as otherwise provided in this Agreement, their
respective successors, executors, administrators, legal representatives, heirs
and legal assigns.

13.11 Entire Agreement. This Agreement supersedes all prior agreements among the
parties with respect to the subject matter of this Agreement and contains the
entire Agreement among the parties with respect to such subject matter.

13.12 Waivers. No waiver of any provision of this Agreement by any party hereto
shall be deemed a waiver by any other party nor shall any such waiver by any
party be deemed a continuing waiver of any matter by such party. No amendment,
modification, supplement, discharge or waiver of this Agreement shall require
the consent of any Person not a party to this Agreement.

 

51



--------------------------------------------------------------------------------

13.13 No Brokers. Each of the Members hereto represents and warrants to each
other that there are no brokerage commissions or finders’ fees (or any basis
therefor) resulting from any action taken by such Member or any Person acting or
purporting to act on their behalf upon entering into this Agreement. Each Member
agrees to defend, indemnify and hold harmless each other Member for all costs,
damages or other expenses, including, without limitation, reasonable attorneys’
fees and expenses, arising out of any misrepresentation made in this
Section 13.13.

13.14 Confidentiality. Each Member agrees not to disclose or permit the
disclosure of any of the terms of this Agreement or of any other confidential,
non-public or proprietary information relating to the Company Assets or business
(collectively, “Confidential Information”), provided that such disclosure may be
made (a) to any Affiliate or other Person who is a partner, officer, director or
employee of such Member or Affiliate or counsel to or accountants of such Member
solely for their use and on a need-to-know basis, provided that such Persons are
notified of the Member’s confidentiality obligations pursuant to this Agreement,
(b) with the consent of the other Members, (c) subject to the next paragraph,
pursuant to a subpoena or order issued by a court, arbitrator or governmental
body, agency or official or (d) to any lender providing financing to the
Company.

In the event that a Member shall receive a request to disclose any Confidential
Information under a subpoena or order such Member shall (e) promptly notify the
other Members thereof, (f) consult with the other Members on the advisability of
taking steps to resist or narrow such request and (g) if disclosure is required
or deemed advisable, cooperate with any of the other Members in any attempt it
may make to obtain an order or other assurance that confidential treatment will
be accorded the Confidential Information that is disclosed.

13.15 No Third Party Beneficiaries. This Agreement is not intended and shall not
be construed as granting any rights, benefits or privileges to any Person not a
party to this Agreement.

13.16 Power of Attorney. Subject to Section 3.5, each of the undersigned does
hereby constitute and appoint Managing Member as its true and lawful
representative and attorney-in-fact, in its name, place, and stead to make,
execute, sign, and file any amendment to the Certificate of Formation of the
Company required because of an amendment to this Agreement or in order to
effectuate any change in the membership of the Company, and all such other
instruments, documents, and certificates which may from time to time be required
by the laws of the United States of America, the State of Delaware, or any other
state in which the Company shall determine to do business, or any political
subdivision or agency thereof, to effectuate, implement, and continue the valid
and subsisting existence of the Company, or in connection with any state tax
filings of the Company. The power of attorney granted hereby is coupled with an
interest and shall (a) continue in full force and effect notwithstanding the
subsequent death, incapacity, dissolution, termination, or Bankruptcy of the
Member granting the same or the Transfer of all or any portion of such Member’s
Interest, and (b) extend to such Member’s successors, assigns, and legal
representatives.

13.17 Invalidity. The provisions of this Section 13.17 were negotiated in good
faith by the parties to this Agreement, and the parties agree that such
provisions are reasonable and are not more restrictive than necessary to protect
the legitimate interests of the parties hereto. It is the intention of the
parties to this Agreement that if any of the restrictions or covenants contained
herein is held to be for a length of time that is not permitted by applicable
law, or is any way construed to be too broad or to any extent invalid, such
provision shall not be construed to be null, void and of no effect, but to the
extent such provision would be valid or enforceable under applicable law, a
court of competent jurisdiction shall construe and interpret or reform such
provision to provide for a restriction or

 

52



--------------------------------------------------------------------------------

covenant having the maximum time period and other provisions (not greater than
those contained herein) as shall be valid and enforceable under applicable law.

13.18 Construction of Documents. The parties acknowledge that they were
represented by separate and independent counsel in connection with the review,
negotiation and drafting of this Agreement and that this Agreement shall not be
subject to the principle of construing its meaning against the drafter.

SIGNATURE PAGES FOLLOW

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Amended and Restated Limited Liability Company Agreement
effective as of the Effective Date.

 

MEMBERS: SUNRISE SENIOR LIVING INVESTMENTS, INC., a Virginia corporation By:  

/s/ Edward Burnett

  Name: Edward Burnett   Title: Vice President CNL INCOME SL II HOLDING, LLC, a
Delaware limited liability company By:  

/s/ Holly Greer

  Name: Holly Greer   Title: Senior Vice President

[Signature Page to JV Agreement]



--------------------------------------------------------------------------------

Schedule 1.1

Properties

 

Name of Property

  

Street Address

    

City

    

ST

    

Zip

Sunrise Assisted Living of Bloomfield Hills    Telegraph Road & Sandalwood     
Bloomfield South      MI      48302 Sunrise Senior Living of Broomfield    400
Summit Boulevard      Broomfield      CO      80021 Sunrise at Johns Creek   
11455 Medlock Bridge Road      Johns Creek      GA      30097 Sunrise of
McCandless    Duncan Avenue & Babcock Boulevard      McCandless      PA     
15101 Sunrise of Simi Valley    136 Tierra Rejada Road      Simi Valley      CA
     93065 Sunrise of Cary    1249 W. Chatham Street      Cary      NC     
27513



--------------------------------------------------------------------------------

Schedule 3.5

Major Decisions

(a) Any sale, mortgage, financing or refinancing of any material Company Assets,
Facility, Facility Entity, any Subsidiary, or any interest in any material
Company Asset, Facility, Facility Entity, any Subsidiary, or any lease of any
Facility not permitted under the Management Agreement; however, the Managing
Member may make incidental sales, exchanges, conveyances, of personal property
at the Facility which may be disposed of or replaced due to wear and tear or
obsolescence or otherwise in the ordinary course of business, subject to the
provisions of Article 9 (Disposition of Interests) of this Agreement.

(b) Invest in or acquire any real property, or any direct or indirect beneficial
ownership interest therein by the Company or any Subsidiary.

(c) Make any expenditure or incur any obligation by or for any Facility Entity
which is not provided for in an Approved Budget or otherwise permitted to be
incurred under the applicable Facility Documents of a Facility other than
increased insurance costs, taxes, utility costs and debt service payments;
however, if actions are needed to satisfy any Emergency Requirements with
respect to any Facility, the Managing Member may make such expenditures as may
be necessary to alleviate such situation even if such expenditures are not
provided for, or exceed the amount provided for, in an Approved Budget or the
FF&E Estimate, and the Managing Member shall promptly notify the other Members
of the event giving rise to such repairs and the actions taken with respect
thereto.

(d) File any petition or consent to the filing of any petition that would
subject the Company, any Facility Entity or other Subsidiary to a Bankruptcy, or
make any assignment for the benefit of creditors by the Company, any Facility
Entity or other Subsidiary.

(e) Approve all Proposed Budgets and finalize Approved Budgets, Capital Budgets
and FF&E Reserve Estimates.

(f) Approve operating and marketing budgets and business narrative as required
to be approved by a Facility Entity pursuant to its Management Agreement;

(g) Approve Material Contracts unless such agreements have been approved as part
of the Approved Budget.

(h) Dissolve, liquidate or otherwise terminate the Company or any Subsidiary,
except pursuant to the provisions of Article 10 of this Agreement.

(i) To terminate the Management Agreement if the amount of the insurance
deductibles and other uninsured out of pocket expenses of the applicable
Facility Lessee in connection with the repair and/or replacement of a Facility
subject to a Major Casualty (as defined in the Management Agreements) are in the
aggregate higher than Five Million Dollars ($5,000,000) in accordance with
Section 12.4(b) of the Management Agreements;

(j) To determine “fair market value” in connection with the Facility Manager’s
purchase of a Facility in accordance with Section 12.4(c) of the Management
Agreements.

 

56



--------------------------------------------------------------------------------

(k) Subject to Sections 12.04 and 12.05 of the applicable Management Agreement,
to fairly determine the use of the award in the accordance with the Management
Agreement resulting from a partial condemnation of the Property or settlement in
lieu thereof or the proceeds of an insurance claim resulting from a casualty to
the Property, in both instances, in excess of Five Million Dollars ($5,000,000);
provided that the parties acknowledge that a portion of the proceeds for
business interruption insurance would apply to management fees that would have
been payable to Facility Manager under the Manager Pooling Agreement.

(l) Change the status of the Company or Subsidiaries as a partnership for
federal, state or local income tax purposes.

(m) Enter into any resident agreement at the Facilities on a form or terms
different from the Resident Agreement Documents.

(n) Enter into any transaction or agreement, or modify or amend, or waive, any
term of any new or existing transaction or agreement, with an Affiliate of CNL,
or take any enforcement action with respect to such a transaction or agreement.

(o) Renew, refinance, discharge or otherwise modify the existing loan or the
Refinancing or obtain, incur, renew, refinance, discharge or otherwise modify
any other financing, and entering into, amending any loan document in connection
with any such financing.

(p) Merge or consolidate the Company or any of its Subsidiaries with or into
another entity or forming any new Subsidiary.

(q) Reconstitute the Company prior to the termination thereof following any
dissolution of the Company.

(r) Take any other actions on behalf of the Company that are outside of the
scope of authority granted to the Managing Member pursuant to this Agreement.

(s) Change the purpose of the Company or the Subsidiaries as set forth in this
Agreement.

(t) Request any additional Capital Contributions (other than Mandatory Capital
Contributions).

(u) With respect to any redevelopment, renovation or capital improvement of the
Facility, including with respect to a casualty or condemnation, (a) approve the
plans and specifications and material modifications thereto, (b) select the
contractors and consultants, (c) approve the form and substance of the contracts
with such contractors and consultants and (d) approve of any modification of, or
change order under, any such contracts.

(v) Institute, settle or make any other material decision with respect to any
lawsuit, claim, counterclaim or other legal proceeding by or against the
Company, any Facility or any Subsidiary, including, without limitation,
confessing a judgment against the Company or any Subsidiary, accepting the
settlement, compromise or payment of any claim asserted against the Company or
any Subsidiary or any of their respective property and assets, or asserted by
the Company or any Subsidiary in respect of the foregoing.



--------------------------------------------------------------------------------

(w) Change the name of the Company or any Subsidiary or otherwise modify the
Organizational Documents of any Subsidiary.

(x) Issue any guaranties or indemnities by the Company or any Subsidiary of
obligations of any Person whether or not in connection with the operation,
improvement, management and maintenance of the Facilities.

(y) Settle any dispute with respect to tax certiorari proceedings with respect
to a Facility.

(z) Make any decisions with respect to legal or tax matters which matters could
have a material adverse effect upon the Company, any of its Subsidiaries, the
Facilities or Sunrise, including, without limitation, any change to any
allocation of profit and loss.

(aa) Exchange or subdivide, or grant any option with respect to, all or any
portion of the Facilities, and acquire any option with respect to the purchase
of any real property or granting or relocating any easements benefiting the
Facilities, boundary line adjustments, road rights-of-way and other similar
dispositions of non-leasehold interests in the Facilities.

(bb) Set a level of reserves to be maintained by the Company or any Subsidiary.

(cc) Select an accounting firm other than the so called “big four” accounting
firms as the Company’s independent certified public accountants; removing or
replacing the Company’s independent certified public accountants unless such
removed firm is replaced by any other of the so called “big four” accounting
firms; make any accounting decisions for the Company or any subsidiary in
contradiction of the advice provided by the Company’s approved independent
certified public accountants, and approving any financial statements of the
Company within agreed time periods.

(dd) Reduce the insurance and fidelity bond coverages carried by the Company or
any Subsidiary with respect to the Company or any Subsidiary and their
respective assets, including, without limitation, the Facilities, below the
greater of (x) the minimum coverages required by any loan documents and (y) the
coverages in effect as of the date hereof, and (ii) increasing the deductible
with respect to any insurance coverages to more than a specified threshold
amount. At any time that CNL intends to increase the insurance and/or fidelity
bond coverages, Sunrise may require replacement insurance and fidelity bond
coverages to the extent that (a) such replacement insurance and fidelity bond
coverages are available from an insurance company satisfactory to CNL and any
lender at a lower premium than the premium for the insurance or fidelity bond
coverages in effect as of the date that CNL intends to increase such coverages,
(b) the deductible with respect to any such replacement coverages shall not
exceed the deductible for the coverages that CNL intends to obtain and (c) the
extent of the coverages provided by such replacement shall be equal to no less
than the greater of (1) the coverages required by loan documents, and (2) the
coverages in effect as of the date that CNL intends to increase such coverages.

(ee) Select any third-party consultants, including, without limitation,
environmental consultants, attorneys or other professionals, to be employed or
commissioned by the Company or any Subsidiary or on behalf of the Company or any
Subsidiary, and the termination of any such third party, in each case to the
extent related to any redevelopment, renovation or capital improvement of the
Facilities.



--------------------------------------------------------------------------------

(ff) Make cash or other property distributions to the Members (other than as
expressly required or permitted under the terms of this Agreement and/or
pursuant to an Approved Budget).

(gg) Other than with respect to the service agreements in effect as of the date
hereof, cause the Company or any Subsidiary to enter into any service
agreements, or assign, cancel, terminate, extend, or modify the same, unless
such service agreement (A) either (x) has a term of one (1) year or less, or
(y) is cancelable on not more than thirty (30) days’ notice without penalty and
(B) is not in excess of the amount budgeted therefore.

(hh) Make any decision with respect to any environmental matters affecting the
Facilities.

(ii) Make or agree to any changes to the zoning of the Facilities; and approve
the terms and provisions of any restrictive covenants or easement agreements
affecting the Facilities or any portion thereof.

(jj) Approve the admission to the Company or any Subsidiary of a successor or an
additional member unless otherwise permitted to be admitted pursuant to this
Agreement.

(kk) Make any change or modification to, or waive any provision of, the
Operating Leases.

(ll) In the event of a termination of the Facility Manager in accordance with
the Management Agreements, hire a new manager that is not an Affiliate of
Sunrise.



--------------------------------------------------------------------------------

SCHEDULE 6.1

Percentage Interests of the Members

 

Member    Percentage
Interest     Initial Capital Contribution($)  

CNL Income Senior Holding, LLC

     67.8778 %    $ 35,224,832.57   

Sunrise Senior Living Investments, Inc.

     32.1222 %    $ 16,669,665.81   



--------------------------------------------------------------------------------

Exhibit A

Approved Budget

Exhibit B

Indemnification and Contribution Agreement